            Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 1 of 49



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                   GREENBELT DIVISION



 KATRINA HUTCHINSON, on behalf of
 herself and all others similarly situated,             Case No: _____________

                 Plaintiff,                                     CLASS ACTION
                                                                 COMPLAINT
          v.
                                                          JURY TRIAL DEMANDED
 GENERAL MOTORS LLC,

                 Defendant.


       Plaintiff Katrina Hutchinson, on behalf of herself and all others similarly situated, by and

through her undersigned counsel, brings this action against General Motors LLC. For her

Complaint, Plaintiff alleges the following based on personal knowledge as to her own acts and on

the investigation conducted by counsel as to all other allegations:

                                 SUMMARY OF THE ACTION

       1.       Plaintiff brings common law warranty claims and claims under the Magnuson-

Moss Warranty Act, 15 U.S.C. §§ 2301, et seq. and the Maryland Consumer Protection Act,

(“MCPA”), Md. Code, Com. Law §§ 13-101, et seq., against Defendant General Motors LLC

(“GM”).

       2.       This action arises from the sale or lease of thousands of 2016 – 2018 Chevy Malibu

vehicles throughout Maryland and the United States manufactured by Defendant GM that are

equipped with a defective electronic throttle control and/or accelerator pedal position sensor that

cause the vehicles to abruptly lose power, often at interstate highway speeds. The defect manifests

with a significant and abrupt reduction of power accompanied by an “Engine Power is Reduced”
              Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 2 of 49



warning on the dashboard(“the Engine Power Reduced defect” or “the defect”) as indicated

below:




         3.       The defect affects model year 2016 through 2018 Chevrolet Malibu vehicles sold

or leased to consumers in the United States, including Plaintiff’s vehicle (the “Class Vehicles”).

All Class Vehicles share the same dangerously defective condition that GM failed to disclose to

Plaintiff, consumers, and each Class Member.

         4.       In the Class Vehicles, acceleration in the powertrain is controlled by electronic

throttle control which includes an accelerator pedal position sensor. Unlike traditional throttle

control systems, which rely on mechanical linkages, the Class Vehicles’ use electronic sensors and

electromechanical actuators and human-machine interfaces such as pedal feel emulators to control

vehicle functions.

         5.       Electronic throttle control (“ETC”) is an automobile technology that controls the

powertrain of a vehicle. ETC electronically “connects” the accelerator pedal to the throttle,

replacing a mechanical linkage such as a throttle cable running to a carburetor. A typical ETC

system consists of three major components: (i) an accelerator pedal position sensor, (ii) a throttle


                                                  2
             Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 3 of 49



valve that can be opened and closed by an electric motor (sometimes referred to as an electric or

electronic throttle body (“ETB”)), and (iii) a powertrain or engine control module (“PCM” or

“ECM”). The ECM is a type of electronic control unit (“ECU”), which is an embedded system that

employs software to determine the required throttle position by calculations from data measured

by other sensors, including the accelerator pedal position sensors, engine speed sensor, vehicle

speed sensor, and cruise control switches.

        6.       Plaintiff and Class Members purchased GM vehicles fitted with defective electronic

throttle control and/or accelerator pedal position sensors that cause them to abruptly lose power at

high speeds. This is a major safety concern because drivers have reported that the defect can cause

a loss of control or a rear end accident from vehicles following behind them.

        7.       GM sold, leased, and continues to sell and lease the Class Vehicles despite its

awareness of the defect. GM chose and continues to choose financial gain at the expense of

consumers by concealing and omitting a disclosure of this critical powertrain component and

potential safety hazard to consumers who purchase or lease Class Vehicles.

        8.       Despite its knowledge, GM has failed to recall the inherently dangerous electronic

throttle control and/or accelerator pedal position sensors or reimburse vehicle owners for the

inevitable failure of this critical part.

        9.       Plaintiff and Class Members have suffered harm because of GM’s decision not to

disclose the defect by overpaying for their vehicles and by paying significant sums for GM to

attempt, and fail, to properly diagnose and repair their vehicles that exhibit the Engine Power

Reduced defect.




                                                 3
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 4 of 49



       10.     GM has long known of the defect and that the Class Vehicles’ electronic throttle

control and/or accelerator pedal position sensors are not fit for their intended purpose, as detailed

at length in the factual background section below.

       11.     GM actively concealed and/or failed to notify the public of the existence and nature

of the defect and of the safety hazard created by the defect. GM has not recalled the vehicles to

replace the electronic throttle control and/or accelerator pedal position sensors; it has not offered

to replace the electronic throttle control and/or accelerator pedal position sensors to its customers

free of charge; and it has not offered to reimburse owners, present or past, who have incurred costs

relating to diagnosing and repairing issues arising from the Engine Power Reduced defect. GM’s

conduct violates well-established consumer protection laws in Maryland and constitutes a

continuous breach of its warranties to Plaintiff and consumers in the United States.

       12.     Plaintiff brings this action on behalf of herself and all those similarly situated

(“Class,” “Class Members,” “Consumers,” “Owners”) for GM’s breach of its warranties across the

United States and GM’s deceptive trade practices in violation of the consumer protection laws of

Maryland.

       13.     On behalf of the Class Members he seeks to represent, Plaintiff seeks an award of

damages in excess of $5,000,000, including the costs of inspecting and replacing the defective

electronic throttle control and/or accelerator pedal position sensors and equitable relief, including

an order requiring GM to adequately disclose and repair the defect. Furthermore, Plaintiff seeks

damages, injunctive and declaratory relief, restitution, disgorgement of profits, attorneys’ fees and

costs, punitive damages, and the repair of, replacement of, or refund of money paid to own or lease

all Class Vehicles in Maryland.

                                            PARTIES




                                                 4
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 5 of 49



       14.     Plaintiff Katrina Hutchinson is a citizen and resident of Prince George’s County,

Maryland.

       15.     Defendant General Motors LLC is a Delaware limited liability company with its

principal place of business at 300 Renaissance Center, Detroit, Michigan 48243. Defendant

designs, manufactures and sells automobiles throughout the United States, including in the State

of Maryland, under the brand names Chevrolet, GMC, and Cadillac. GM does business in

Maryland, advertising, distributing, and selling its vehicles through its dealer network and other

outlets in the State. GM’s registered agent in this State is Corporation Service Company, at 1201

Hays Street, Tallahassee, FL 32301-2525.

                                JURISDICTION AND VENUE

       16.     This action is properly before this Court and this Court has subject matter

jurisdiction over this action under the Class Action Fairness Act. At least one member of the

proposed class is a citizen of a different state from GM, the number of proposed Class Members

exceeds 100, and the amount in controversy exceeds the sum or value of $5,000,000.00 exclusive

of interests and costs. 28 U.S.C. § 1332(d)(2)(A).

       17.     This Court has general and specific jurisdiction over the Defendant because

Defendant GM has sufficient minimum contacts with Maryland and within the Southern Division

of Maryland to establish Defendant’s presence in Maryland, and certain material acts upon which

this suit is based occurred within the Southern Division of Maryland. GM does substantial business

in the State of Maryland and within this Judicial District, is registered to and is doing business

within the State of Maryland, and otherwise maintains requisite minimum contacts with the State

of Maryland. Specifically, GM distributed Plaintiff’s Class Vehicle in Maryland, and the vehicle

has remained in Maryland and been registered in Maryland since its original sale at a franchised




                                                5
          Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 6 of 49



GM dealership in Maryland.

       18.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because Defendant is

subject to personal jurisdiction within the Southern District of Maryland and a substantial part of

the events or omissions giving rise to the claims asserted herein occurred in this judicial district,

including: Plaintiff experienced the defect in Maryland, and Plaintiff's Engine Power Reduced

defect was diagnosed by a GM franchised dealership in Prince George’s County. Furthermore, the

Plaintiff’s Class Vehicle is in Prince George’s County, and Plaintiff resides in Prince George’s

County. Additionally, GM distributes Class Vehicles in this District, receives substantial

compensation and profits from the sale and lease of Class Vehicles in this District, and has and

continues to conceal and make material omissions in this District.

             FACTUAL BACKGROUND AND SUBSTANTIVE ALLEGATIONS

       19.     GM manufactures, markets, distributes, and warrants automobiles in the United

States sold under various brand names, including the Chevrolet brand. This lawsuit concerns model

year 2016 through 2018 Chevy Malibu vehicles sold or leased to consumers in the United States,

including Plaintiff’s vehicle (the “Class Vehicles”).

                                           THE DEFECT

       20.     GM, through its dealerships, employees, agents, and servants, failed to disclose to

Class Members and the public that the Class Vehicles contain defective electronic throttle controls

and/or accelerator pedal position sensors that renders the vehicles not fit for their intended purpose.

This omission allowed Defendant GM to place the Class Vehicles in commerce and profit from

their sales. However, GM knew from the time of manufacture that the electronic throttle control




                                                  6
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 7 of 49



and/or accelerator pedal position sensors contained a dangerous, inherent defect from the point of

manufacture that caused the Class Vehicles to exhibit the “Engine Power Reduced” defect.

       21.     GM’s notice of the defect derived from, among other things, GM’s own knowledge

about the material, design, and manufacture of the part, feedback, both directly and through its

dealers, from its customers during repairs, complaints in the National Highway Transportation

Safety Administration (“NHTSA”) database, online complaints in web forums and social media

that are monitored by GM, and news reports.

       A.      GM knew the defect through multiple consumer complaints.

       22.     One    forum     titled   “Accelerator    Pedal    Sensor”    on    the    website

https://chevroletforum.com has dozens of complaints from GM consumers about the defect. See

https://www.chevymalibuforum.com/forums/121-problems-service-issues-troubleshooting-

generation-9/112217-accelerator-pedal-sensor.html (last accessed May 20, 2019).

       23.     Another forum titled “Engine power reduced” on the “Car Gurus” website

similarly has dozens of the complaints from GM consumers about the defect. See

https://www.cargurus.com/Cars/Discussion-t32067_ds788840 (last accessed May 20, 2019).

       B.      GM knew of the defect through NHTSA VOQs.

       24.     GM, through its dealerships, agents, servants, and employees, was also put on

actual and/or constructive notice of the Engine Power Reduced defect from GM’s internal

customer assistance inquiry records and National Highway and Traffic Safety Administration

Office of Defects Investigation (NHTSA-ODI) reports pre-dating the sale of the vehicles. The

NHTSA-ODI website allows consumers to identify and report problems with vehicles, tires,

equipment or car seats. See https://www.nhtsa.gov/recalls (last accessed March 30, 2019) (“What

happens to my complaint? Your complaint fuels our work. … Your complaint will be added to a




                                                7
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 8 of 49



public NHTSA database …. If the agency receives similar reports from a number of people about

the same product, this could indicate that a safety-related defect may exist that would warrant the

opening of an investigation.”).

       25.     The Office of Defects Investigation reviews and analyzes complaints to determine

whether to issue recalls. The Vehicle Safety Complaint filing form specifically includes required

fields for the name, telephone number, and email address for the complainant, and the VIN number

for the vehicle (which are apparently tested by an online database). See https://www-

odi.nhtsa.dot.gov/VehicleComplaint/ (last accessed March 30, 2019). NHTSA-ODI does not

share complainants’ personal information with the general public, and a complaint is added to a

public NHTSA database only after it removes all information from complaint fields that identify

a complainant. See https://www.nhtsa.gov/recalls (last accessed March 30, 2019).

       26.     NHTSA-ODI specifically states on its website that:

       Government analysts review each complaint in a timely fashion. If warranted, the
       Office of Defects Investigation (ODI) will open an investigation to determine if a
       safety defect trend exists. Some of these investigations result in safety recalls.

       While you may or may not be contacted by a NHTSA-ODI investigator to clarify
       the information submitted, all reports are reviewed and analyzed for potential
       defects trends.

Thus, NHTSA-ODI complaints are made by individuals who must identify themselves and enter

detailed contact information and an accurate VIN number, and these complaints are reviewed and

analyzed by the federal government.

       27.     NHTSA-ODI reports scores of complaints consistent with the symptoms of the

Engine Power Reduced defect in Class Vehicles and multiple similar complaints for similar 2013

– 2015 Malibu vehicles. These consumer complaints filed with the NHTSA are delivered to GM,

reviewed by GM, and analyzed by GM’s engineers. GM received and was aware of these consumer




                                                8
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 9 of 49



complaints. True and accurate copies of a sampling of these complaints are set forth in the

paragraphs below. Combined, the reports illustrate the safety risks from the defect and that

replacement parts were unavailable or backordered for consumers seeking repairs:

          •   TL* THE CONTACT OWNS A 2013 CHEVROLET MALIBU. WHILE
              DRIVING AT 70 MPH, THE REDUCED ENGINE POWER WARNING LIGHT
              ILLUMINATED AND THE VEHICLE STALLED AND CRASHED INTO A
              CURB. THE AIR BAGS DID NOT DEPLOY AND A POLICE REPORT WAS
              NOT FILED. NO INJURIES WERE SUSTAINED. THE VEHICLE WAS
              TOWED TO THE DEALER, BUT WAS NOT DIAGNOSED. THE CONTACT
              MENTIONED THAT THE DEALER CLEANED THE BATTERY
              TERMINALS, BUT THE FAILURE RECURRED WITH THE REDUCED
              ENGINE POWER AND ABS LIGHT ILLUMINATING. THE
              MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
              APPROXIMATE FAILURE MILEAGE WAS 57,000.

          •   WHILE DRIVING MY 2013 CHEVY MALIBU ON THE HIGHWAY &
              TURNPIKE, I WAS DRIVING APPROX 60-70 MILES AND HOUR AND
              THEN OUT OF NOWHERE THE VEHICLE DECREASED SPEED DOWN TO
              30 MPH AND ALSO HAD ME CAUSE AN ACCIDENT WITH THE DRIVERS
              BEHIND ME. THE CHECK ENGINE LIGHT THEN CAME ON AND A
              MESSAGE "ENGINE POWER HAS BEEN REDUCED". I WAS ABLE TO
              PULL THE CAR OVER; HOWEVER, THIS IS A DANGER AND SHOULD BE
              RESOLVED AS STILL THIS CONTINUES TO OCCUR SINCE I HAVE
              CONTACTED GENERAL MOTORS AND ADVISED OF THE SAFETY
              ISSUE. STILL HAVE NOT SEEN A RECALL ON THIS ISSUE YET WHICH I
              WAS SHOCKED. I ASKED THE GENTLEMAN IF THERE HAVE BEEN
              OTHER COMPLAINTS AND HE STATED YES. SO I AM VERY SHOCKED
              THAT THIS ISSUE HAS NOT BEEN RESOLVED. MY VEHICLE NOW IS
              OUT OF WARRANTY AND STILL MECHANICS DO NOT KNOW WHAT IS
              WRONG AND CAN NOT FIX THIS ISSUE. I DO NOT FEEL THAT I HAVE
              TO PAY FOR PARTS THAT THIS VEHICLE DOES NOT WHILE THEY TRY
              TO PINPOINT THE PROBLEM. LITERALLY THE MECHANIC AT DAY
              CHEVROLET DURING THE DIAGNOSTIC JUST SAID TO LETS START
              SOMEWHERE AND SEE IF THAT RESOLVES THE ISSUE. I DON'T
              BELIEVE I SHOULD HAVE TO PAY FOR PARTS THAT MAY OR MAY
              NOT RESOLVE THE ISSUE. SINCE THEN I NOW HAVE MORE LIGHTS
              POPPING UP REGARDING TRACTION STABILITY, PARKING BREAK
              (WHICH WAS REPLACED AND DID NOT FIX THE ISSUE) TRACK
              CONTROL, ETC HAVE COME UP AND SEEMS TO HAVE DISABLED MY
              ANTI-LOCK BRAKES. COULD SOMEONE PLEAS CONTACT ME IF
              THERE IS A SOLUTION FOR THIS IF SOMEONE IS AWARE OF WHAT
              PART OR PARTS WILL FIX THIS DEFECT.




                                              9
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 10 of 49



 •   2/3/2018, OUTSIDE TEMPERATURE WAS15DEGREES FAHRENHEIT .
     TRAVELING AT 65 MPH THEN SUDDENLY VEHICLE SLOWED AND A
     WARNING APPEARED ON THE DASH, "ENGINE POWER REDUCED"
     AND TWO WARNING LIGHTS, TRACTION AND ENGINE LIGHT. AS I
     PROCEEDED TO MY DESTINATION AN ENGINE OVER SPEED
     WARNING CAME ON SLOWING THE VEHICLE. VEHICLES IN THE REAR
     STARTED PASSING MY VEHICLE SINCE I COULD NOT MAINTAIN THE
     SPEED LIMIT. THIS INCIDENT WAS A BIT SCARY. TWO CODES WERE
     RETRIEVED VIA ON BOARD DIAGNOSTICS, P228D AND P0089. CODES
     WERE CLEARED AND THINGS SO FAR ARE OK. MILEAGE ON THE
     VEHICLE IS 48,683.

 •   I STARTED MY CAR AND DROVE ABOUT 1/4 OF A MILE AND A
     WARNING LIGHT CAME UP ON MY CAR STATING ENGINE POWER
     REDUCED. PULLED OVER PUT CAR IN PARK TURNED CAR OFF THEN
     ON THEN DRIVE. CAR DID FINE FOR ABOUT A MILE. THEN CAR
     SHOWED REDUCED ENGINE POWER AGAIN AND THEN COMPLETELY
     SHUT OFF IN MIDDLE OF ROAD AND WOULD NOT START BACK. WAS
     IN MIDDLE OF CURVE GOING UP HILL. CAR WOULD NOT EVEN ROLL
     WHEN PLACED IN NEUTRAL SO THAT I COULD GET IT OUT OF ROAD.

 •   STARTED CAR AND REDUCED POWER ENGINE WARNING CAME ON
     FOR THE SECOND TIME. I HAD IT FIXED ONCE ALREADY AND IT JUST
     CAME ON. I AM VERY DISAPPOINTED WITH CHEVY. I WAS DRIVING
     IT THE FIRST TIME MY LIGHT CAME ON. THE SECOND TIME I JUST
     STARTED MY CAR. I WAS ON A CITY STREET FIRST TIME AND CITY
     STREET SECOND TIME. BOTH TIMES MY CAR WOULDN’T
     ACCELERATE PASSED 12 MILES PER HOUR SO I WAS A ROLL
     HAZARD.

                            * * *

 •   “CAR DRIVES FINE FOR A WHILE THE MESSAGE POPS UP "ENGINE
     POWER REDUCED" CAR WILL NOT GO OVER 25MPH AND IS VERY
     DANGEROUS”

 •   “MY 2017 MALIBU HAD A LOSS OF ENGINE POWER, IT HAPPENED
     WHILE ON VACATION. WHILE IN TRAFFIC ON A DARK CURVY ROAD,
     THERE WAS A SUDDEN LOSS OF POWER, THE CAR WOULD NOT
     ACCELERATE AND THE ENGINE LIGHT WAS ON AS WELL AS A
     MESSAGE INDICATING LOSS OF ENGINE POWER. I PULLED OVER
     AND RESTARTED THE VEHICLE, IT DID NOT GAIN FULL ENGINE
     POWER BACK. I WAS ABLE TO SLOWLY MAKE IT TO MY
     DESTINATION. THE NEXT MORNING (KIDS IN TOW) THE ENGINE
     LIGHT WAS STILL ON, AND THE VEHICLE STILL SEEMED SLUGGISH.
     WHILE DRIVING HOME (OR TO A DEALERSHIP IF POSSIBLE) THE CAR


                              10
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 11 of 49



     AGAIN LOST POWER AND I HAD TO PULL OVER AS TO NOT
     OBSTRUCT TRAFFIC. UPON GETTING THE VEHICLE SERVICED, THEY
     CLAIM THE MATTER WAS RESOLVED I AM NOT CONFIDENT,”

 •   “ENGINE POWER IS REDUCED MESSAGE POPPED UP WITH CHECK
     ENGINE LIGHT WHILE DRIVING CAR DOWN THE ROAD. CAR
     ACCELERATION DID NOT WORK THERE WAS NO POWER AND
     WOULD NOT GO PAST 20 MPH. PULLED INTO TRAFFIC AND WAS
     ALMOST RAN OVER BY ANOTHER VEHICLE DUE TO THIS PROBLEM
     OF SUDDEN LOSS OF POWER. WENT FROM WORKING PROPERLY TO
     BEING ABLE TO PUSH ACCELERATOR TO THE FLOOR WITH NO
     RESPONSE CARE WOULDN'T WORK. TOOK IMMEDIATELY TO
     DEALER AND SERVICE DEPARTMENT SAYS THEY CAN REPRODUCE
     THE PROBLEM ALL THEY DID WAS CHANGE THE OIL. I TOOK A
     PHOTO WHEN I PULLED UP TO CHEVY SERVICE DEPT AT PETERS
     CHEVROLET IN LONGVIEW TEXAS SO WHY CAN'T THEY REPRODUCE
     THE PROBLEM OR WHY DIDN'T THEY HOOK IT UP AND CHECK IT
     INSTEAD OF OIL CHANGE FIRST? NOT HAPPY WITH THIS SAFETY
     HAZARD I'M NOW DRIVING MY CHILDREN IN.”

 •   “WHILE DRIVING VARIOUS SPEEDS, THE "ENGINE POWER REDUCED"
     MESSAGE SUDDENLY DISPLAYED AND THE VEHICLE'S SPEED
     REDUCED AND WOULD NOT ACCELERATE.”

 •   “WHILE DRIVING APPROXIMATELY 50 MPH, THE "ENGINE POWER
     REDUCED" MESSAGE APPEARED AND THE VEHICLE LOST
     ACCELERATION. THE CONTACT COASTED THE VEHICLE TO THE
     SHOULDER.”

 •   “WHILE DRIVING VARIOUS SPEEDS, THE VEHICLE WOULD
     SUDDENLY DECELERATE AND THE "ENGINE POWER REDUCED"
     MESSAGE DISPLAYED.”

 •   “WHILE DRIVING APPROXIMATELY 65 MPH, THE "REDUCE SPEED"
     WARNING INDICATOR ILLUMINATED AND THE VEHICLE'S SPEED
     WAS REDUCED TO 40 MPH. SIMULTANEOUSLY, A BELL CHIMED AND
     THE CHECK ENGINE INDICATOR ILLUMINATED. THE CONTACT
     STATED THAT THE VEHICLE WOULD NOT ACCELERATE BEYOND 40
     MPH. IN ADDITION, THE CONTACT STATED THAT THE VEHICLE'S
     DOORS LOCKED AND UNLOCKED ON THEIR OWN ON MORE THAN
     ONE OCCASION. RYDELL CHEVROLET IN NORTH RIDGE, CALIFORNIA
     WAS MADE AWARE OF THE FAILURE AND REPLACED THE ENGINE
     AT 5,000 MILES, BUT THE FAILURE RECURRED. SANTA PAULA
     CHEVROLET IN SANTA PAULA, CALIFORNIA WAS MADE AWARE OF
     THE FAILURE AND REPLACED THE BATTERY, BUT THE FAILURE
     RECURRED.”


                              11
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 12 of 49




 •   “CHECK ENGINE LIGHT CAME ON SAID REDUCED ENGINE POWER.”

 •   “WAS DRIVING WITH CAR IN DRIVE AND CAR CHECK ENGINE LIGHT
     CAME ON WITH TRACTION SIGNAL STATING +REDUCED SPEEDS+.
     HAD TO PULL OVER AND CAR WOULD NOT GO PAST 20 MPH. CUT
     CAR ON AND OFF 3 TIMES BEFORE THE REDUCED SPEED SIGNAL
     WENT OFF. WAS DRIVING ON THE HIGHWAY AND IT HAPPENED
     AGAIN AND I IMMEDIATELY HAD TO GET OFF THE HIGHWAY
     BECAUSE MY KIDS WERE IN THE CAR.”

 •   “MY 2017 CHEVY MALIBU HAS BEEN DOING POWER ENGINE
     REDUCED FOR AWHILE IT+S BEEN TO THE DEALERSHIP MANY TIMES
     FOR THIS ISSUE. I HAVE ALMOST BEEN IN TO MULTIPLE CAR
     ACCIDENTS BECAUSE THE CAR REDUCES SPEED WHILE DRIVING
     SHOUTING MY CAR DOWN TO GO NO FASTER THEN 20 MPH. THIS IS
     A MAJOR SAFETY ISSUE THAT CHEVY IS GIVING ME A RUN AROUND
     ABOUT WHEN OBVIOUS THE CAR WAS SOLD TO ME LIKE THIS. I
     HAVE WARRANTY ON MY CAR AND THEY STILL HAVE NOT FIXED
     MY CAR PROPERLY LEAVING ME EVERYDAY AT RISK DRIVING THIS
     UNSAFE CAR THAT CAN CAUSE A MAJOR CAR ACCIDENT
     ESPECIALLY WHEN IT DOSE IT WHEN I+M DRIVING ON THE
     FREEWAY WHICH HAS HAPPENED THREE TIMES ALREADY. I HAVE
     ALL THE PAPERWORK FOR ALL THE WORK THAT HAS BEEN DONE
     TO THIS CAR WHICH IS CRAZY SINCE IT+S A NEW CAR. I NEED TO
     KNOW IS THERE A RECALL ON THIS ENGINE IN THIS CAR SINCE
     THEY CANNOT FIX THE PROBLEM WITH MY CAR. THE FIRST ISSUE
     WAS MY AIRBAGS THEN IT WAS THE SUSPENSION WHICH I WAS
     TOLD AGAIN THE SUSPENSION ARE BAD MEANING THEY PROBABLY
     NEVER FIXED THEM ALONG WITH THIS ENGINE PROBLEM I+M
     HAVING.”

 •   “I PURCHASED MY VEHICLE IN SEPTEMBER 2017 AND AT THE
     BEGINNING OF JUNE 2018, THE CHECK ENGINE LIGHT WOULD TURN
     ON AND I'D GET A MESSAGE READING "ENGINE POWER REDUCED".
     THE TURBO WOULD BE SHUT OFF. I TOOK IT BACK AND FORTH TO
     THE DEALERSHIP ABOUT 5 TIMES BEFORE THEY FINALLY REPLACED
     THE TURBO VALVE. NOTHING HAPPENED AND ALL WAS FINE UNTIL
     THE BEGINNING OF OCTOBER WHEN IT HAPPENED AGAIN. MY
     PARTNER AND I TOOK THE CAR TO ANOTHER DEALERSHIP AND
     THEY SAID THAT IT WAS A COMPUTER CODE RESET ISSUE. THEY
     SAID THEY RESET IT AND IT SHOULD BE FINE. WITHIN ONE WEEK, IT
     WAS BACK ON. I DON'T KNOW WHAT TO DO AT THIS POINT SINCE
     EACH TIME I TAKE IT IN, THE SERVICE DEPARTMENT SEES THE
     ISSUE BUT THEY CONTINUALLY SAY NOTHING IS WRONG WITH THE
     VEHICLE. THE LIGHT COMES ON BOTH WHILE IN MOTION AND


                              12
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 13 of 49



     STATIONARY, IN MY GARAGE, IN A PARKING LOT, DRIVING ON
     SUBURBAN STREETS, ON THE HIGHWAY, WHENEVER. THERE'S NO
     SPECIFIC MOVEMENT THAT TRIGGERS THIS AND NO PAST OR
     CURRENT RECALLS REGARDING THIS ISSUE, THOUGH THIS HAS
     BEEN A COMMON COMPLAINT APPARENTLY FOR THE MALIBU
     VEHICLES, ACCORDING TO ONE OF THE DEALERSHIPS I TOOK MY
     VEHICLE TO.”

 •   “BOUGHT VEHICLE NEW 12-5-17 AND ON 12-6-17 ENGINE LIGHT
     WHILE IN MOTION ON HIGHWAY CAME ON I WAS ADVICE BY
     SERVICE MEMBER AT DEALERSHIP THAT IT WAS AN EMISSIONS
     PROBLEM AND IT WOULD FIX ITSELF. ENGINE LIGHT WENT AWAY
     AND THEN 10-11-18 IN WHILE IN MOTION ON STREET ENGINE LIGHT
     CAME ON AND CAR DECELERATED IN SPEED GIVING MESSAGE
     ENGINE POWER IS REDUCED. WAS GOING TO TAKE TO DEALERSHIP
     THAT FOLLOWING MONDAY BUT THE ENGINE LIGHT WENT AWAY
     AGAIN BEFORE THAT TIME. TODAY 11-22-18 ENGINE LIGHT BACK
     ON,WHILE IN MOTION ON STREET SPEED REDUCED, SAME MESSAGE
     SAYING ENGINE POWERED REDUCED. THOSE TIMES THAT THE
     ENGINE LIGHT CAME ON SPEED WOULD NOT GO OVER 30 MILES PER
     HOUR”

 •   “THIS IS THE THIRD TIME THIS INSTANCE HAS OCCURED. THE
     VEHICLE DASH STATED "REDUCED ENGINE POWER" AND THE
     CHECK ENGINE LIGHT APPEARS. THIS SLOWS THE VEHICLE TO AN
     ALMOST COMPLETE STOP. LUCKILY I HAVE EITHER BEEN IN
     TRAFFIC, IN A PARKING LOT AND A GREEN LIGHT WHEN THIS
     HAPPENS BUT THIS IS AN ISSUE. I AM IN MOTION.”

 •   “MAY 2018 LOSS OF POWER DURING HIGHWAY DRIVE AT 65 MPH.
     CAR TOWED TO DEALER, CAUSE CURRENTLY UNDER
     INVESTIGATION”

 •   “WHILE DRIVING 45 MPH, THE SPEED REDUCED INADVERTENTLY
     AND A MESSAGE THAT THE SPEED REDUCED TO 25 MPH APPEARED.
     THE CHECK ENGINE WARNING INDICATOR ILLUMINATED.”

 •   “WHILE MERGING ONTO A HIGHWAY, THE VEHICLE LOST ENGINE
     POWER AND THE "CHECK ENGINE" LIGHT CAME ON. THE
     INFORMATION PANEL THEN DISPLAYED TWO WARNINGS,
     INCLUDING "ENGINE POWER IS REDUCED" AND WOULD NOT LET
     THE VEHICLE ACCELERATE MORE THAN 40 MPH.”

 •   “GO DOWN THE HIGHWAY AT SPEED LIMIT THEN LOSE POWER WITH
     CHECK ENGINE AND REDUCTION OF POWER LIGHTS COME ONE. WE
     CAN SHUT OFF THE ENGINE AND WAIT A FEW MINUTES. THEN TURN


                              13
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 14 of 49



     THE CAR BACK ON WITH NO PROBLEMS FOR UNDETERRED TIME
     FRAME BEFORE IT DOES IT AGAIN.”

 •   “"REDUCED ENGINE POWER" WARNING CAME AND POWER WAS
     SUDDENLY REDUCED AND VEHICLE SPEED REDUCED. THIS
     HAPPENED WHILE TRAVELLING 70MPH ON AN INTERSTATE ROAD.
     VERY DANGEROUS AS THE SPEED DROPPED TO 40 MPH.”

 •   “FIRST TIME THIS HAPPEN I WAS ON THE FREEWAY GOING AROUND
     70 MPH WHEN THE CHECK ENGINE LIGHT WHEN ON AND A
     MASSAGE SAYING ENGINE POWER IS REDUCE THE CAR BEGUN TO
     SHAKE AND SPEED WHEN DOWN TO AROUND 40 MPH FROM 70 MPH
     IN SECONDS”

 •   “MAY 2018 LOSS OF POWER DURING HIGHWAY DRIVE AT 65 MPH.”

 •   “I WAS TRAVELING ON A HIGHWAY, GOING AROUND 70 MPH, AS I
     WAS ABOUT TO MERGE ONTO ANOTHER FREEWAY, MY CHECK
     ENGINE LIGHT CAME ON, AND A NOTIFICATION CAME ON THAT
     SAID REDUCED ENGINE POWER. MY CAR THEN DROPPED SPEED TO
     ABOUT 40 MPH.”

 •   “AT CRUISING SPEED ON THE FREEWAY, APPROXIMATELY 65 MPH,
     THE CAR JERKED AND LOST A SIGNIFICANT AMOUNT OF POWER.
     THE CHECK ENGINE LIGHT ILLUMINATED AND THE WARNING
     "ENGINE POWER IS REDUCED" DISPLAYED ON THE INFORMATION
     PANEL. THE CAR CONTINUED TO LOSE A SIGNIFICANT AMOUNT OF
     POWER UNTIL I WAS ABLE TO GET OUT OF A SEPARATED TOLL LANE
     AND TO THE BREAKDOWN LANE. AFTER RESTARTING THE CAR, IT
     WAS ABLE TO AGAIN GAIN POWER. OVER SEVERAL DAYS, THE CAR
     WOULD GO IN AND OUT OF THIS MODE AND THE CHECK ENGINE
     LIGHT WENT OFF AND ON MULTIPLE TIMES, IT AGAIN LOST POWER
     ON THE FREEWAY, LOST SIGNIFICANT POWER WHILE DRIVING UP
     HILLS (DROPPING FROM A SPEED OF 55 MPH TO BELOW 20 MPH
     WITHIN A MINUTE). CARS BEHIND MY CAR HAD TO MOVE OUT FROM
     BEHIND ME AND I HAD TO PULL IN TO THE BREAKDOWN LANE ON
     SEVERAL OCCASIONS TO LET OTHER CARS PASS ME AS I WAS
     UNABLE TO MAINTAIN A LEGAL SPEED. THIS PROBLEM WAS
     ASSESSED BY QUIRK CHEVROLET AND DETERMINED TO BE CAUSED
     BY THE THROTTLE POSITION SENSOR IN THE GAS PEDAL AND THE
     ENGINE CONTROL MODULE. QUIRK IDENTIFIED THAT THESE
     COMPONENTS ARE NOT COVERED UNDER THE POWERTRAIN
     WARRANTY (DESPITE THE FACT THAT THEY ARE NECESSARY
     COMPONENTS IN THE POWERTRAIN) AND THAT THE TOTAL COST TO
     REPLACE THESE WOULD BE APPROXIMATELY $520 PLUS THE COST
     OF A RENTAL CAR. THEY ALSO WERE NOT ABLE TO LOCATE AN


                              14
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 15 of 49



     AVAILABLE GAS PEDAL/THROTTLE POSITION SENSOR ASSEMBLY
     BY THE END OF THE BUSINESS DAY AND WERE UNABLE TO
     IDENTIFY A TIMEFRAME FOR THE LENGTH OF TIME THIS WOULD
     TAKE TO COMPLETE BECAUSE OF THIS MISSING PART. THEY ALSO
     IDENTIFIED THAT THEY WOULD NOT BE ABLE TO RESET THE ECM
     UNTIL THIS SENSOR ASSEMBLY WAS COMPLETED.”

 •   “I WAS DRIVING 35MPH, AND SUDDENLY THE CAR LOST POWER,
     AND I WAS GOING 10 MPH. A MESSAGE CAME ON SAYING REDUCED
     POWER. I HAD THE CAR TOWED TO THE DEALERSHIP THAT I
     PURCHASED THE CAR, RED LION CHEVY. THEY FOUND NOTHING
     WRONG WITH THE CAR, AND TOLD ME I BETTER GET THE CAR OFF
     THE LOT. I WAS SCARED TO DRIVE THE CAR AS IF I WAS ON A
     HIGHWAY, I COULD HAVE BEEN RUN OVER BY A TRUCK. I ALREADY
     HAD A CRACKED PISTON REPAIRED AND THE CAR NEEDED A NEW
     ENGINE. ON STAR SENT ME AN EMAIL STATING THAT I HAVE AN
     ENGINE AND TRANSMISSION PROBLEM AND TO GET THE CAR
     SERVICED.THE SALES MANAGER RIVERA JUST WANTED TO SELL ME
     A NEW CAR, AND THEY WOULDN'T DO ANY FURTHER TESTING ON
     MY VEHICLE.”

 •   “MY CAR ALL OF SUDDEN ON FREEWAY SNATCHED BACK FROM
     DOING 65 PLUS TO FREAKING LESS THAN 30 MILES INSTANTLY
     "ENGINE POWER REDUCED" MESSAGE APPEARS AND CHECK ENGINE
     LIGHT COMES ON. IT CONTINUES TO DO THIS EVERYDAY MY CAR
     WILL NOT DRIVE OVER 30-35 MPH.”

 •   “IT WASN'T UNTIL ABOUT 3 WEEKS LATER THAT IT DID IT AGAIN,
     THEN IT WENT ANOTHER ALMOST MONTH BEFORE IT DID IT AGAIN.
     I FIGURED IF IT DID IT AGAIN, I WOULD TAKE IT BACK AGAIN. WELL
     10 DAYS AGO, I WAS COMING HOME FROM WORK IN THE MORNING,
     DRIVING UP A HIGHWAY MOUNTAIN WHERE THE SPEED LIMIT IS 55.
     I LOST POWER AGAIN. I COULDN'T GO ANYMORE THAN 12 MPH. I
     HAD NOWHERE TO PULL OFF AT ON THIS SINGLE LANE. I HAD TO
     CONTINUE TO DRIVE IT FOR ANOTHER MILE OR SO, WHICH BY THEN
     I COULDN'T GO ANYMORE THAN 7MPH. JUST AS I GOT TO AN AREA
     WHERE I COULD PULL OFF, A TRACTOR TRAILER CAME FLYING
     AROUND THE TURN AND ALMOST HIT ME. HE WAS OBVIOUSLY
     GOING AT LEAST 55 MPH. IT WAS THE SCARIEST THING I HAVE EVER
     BEEN THROUGH IN MY LIFE.”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE
     DRIVING 70 MPH, THE ENGINE POWER WOULD REDUCE AND THE
     CHECK ENGINE WARNING INDICATOR ILLUMINATED. ALSO, THE
     REDUCE POWER MESSAGE DISPLAYED. THE VEHICLE WAS TAKEN
     TO A DEALER WHERE IT WAS DIAGNOSED WITH A UNDETERMINED


                              15
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 16 of 49



     FAILURE, BUT THE VEHICLE WAS REWIRED. THE FAILURE
     RECURRED. THE VEHICLE WAS TAKEN BACK TO THE DEALER AND
     THE ACCELERATOR PEDAL WAS REPLACED. THE ISSUE OCCURRED
     SEVERAL TIMES WITH DIFFERENT REPAIRS, BUT WITH AN
     UNDETERMINED DIAGNOSIS. THE MANUFACTURER WAS NOTIFIED
     OF THE FAILURES. THE FAILURE MILEAGE WAS APPROXIMATELY
     3,200.”

 •   “THE CAR CONSTANTLY GETS MESSAGE OF ENGINE POWER
     REDUCED WHILE DRIVING WITH NO PREVIOUS ISSUES OR
     WARNINGS. THE CHECK ENGINE LIGHT COMES ON THEN MY
     DRIVING SPEED DECREASES WHILE DRIVING. THIS IS VERY
     DANGEROUS! THIS HAPPENS ON CITY STREETS AND ON THE
     HIGHWAY. I HAVE TO PULL OVER TO SHUT THE CAR OFF AND WAIT
     A FEW MINUTES THEN RESTART THE CAR. THE CAR THEN STARTS
     NORMAL WITHOUT THE CHECK ENGINE LIGHT OR ERROR CODES.”

 •   “CHECK ENGINE LIGHT COMES ON AND A REDUCE POWER
     INDICATOR SAID REDUCE ENGINE POWER, THE CAR GOES FROM
     70MPH TO 40 MPH ON THE INTERSTATE PUTTING YOU AND YOUR
     FAMILY IN GRAVE DANGER”

 •   “VEHICLE STALLED ON HIGHWAY WHILE DRIVING AT SPEED ON
     TWO DIFFERENT OCCASIONS DESPITE SERVICING AFTER THE FIRST
     INCIDENT. BOTH TIMES, POP UP ALERT SAYS "SHIFT TO PARK" AND
     THEN "ENGINE HAS REDUCED POWER" AFTER WHICH THE GAS
     PEDAL NO LONGER WORKS. AFTER PULLING TO THE SIDE OF THE
     ROAD, THERE WAS A LOW BATTERY ALERT.”

 •   “REDUCED ENGINE POWER WHILE TRAVELING AT 65 MPH ON THE
     FREEWAY. SPEED DROPPED TO 40 MPH. I WAS JUST ABLE TO PUT ON
     MY HAZARDS AND PULL OVER WITH SEVERAL CARS BEHIND ME
     SLAMMING ON THEIR BRAKES.”

 •   “TWICE I HAVE HAD THE ACCELERATED PEDAL REPLACE, WHICH
     CAUSE THE ENGINE TO LOSE POWER. I HAVE TAKE THIS IN OVER 13
     TIME FOR THE ENGINE LIGHT TO COME. I WAS DRIVING ON 495 AT
     THE SPEED OF 60 MPH IN 2ND TIME ALMOST WAS HIT FROM
     BEHIND.”

 •   “I WAS DRIVING VEHICLE AND "CHECK ENGINE" LIGHT CAME ON
     AND MESSAGE SAID ENGINE POWER REDUCED. THE CAR RAPIDLY
     SLOWED DOWN AND WOULD NOT SPEED UP EVEN THOUGH I
     PRESSED DOWN HARD ON THE GAS PEDAL. I PULLED OVER AND
     PARKED, SHUT DOWN AND RESTARTED THE ENGINE. IT WORKED
     FINE. AS I DROVE TO GO BACK HOME, THE CAR COULD BARELY GO


                              16
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 17 of 49



     THE SPEED LIMIT. I PARKED THE CAR FOR MORE THAN 24 HRS.
     WHEN I STARTED THE CAR, THE ENGINE LIGHT HAD GONE OUT SO I
     DROVE OFF. WHILE DRIVING THE ENGINE LIGHT CAME BACK ON
     AND THE CAR'S SPEED SUDDENLY DROPPED DOWN TO A VERY
     SLOW PACE. THE SPEED LIMIT WAS 40 MPH. I PUSHED THE GAS
     PEDAL TO THE FLOOR BUT THE CAR WOULD ONLY GO ABOUT 10-20
     MPH. SPEED CONTROL WAS A DEFINITE PROBLEM. THE DEALERSHIP
     WAS NOT FAR SO I DROVE IT THERE. I EXPLAINED THE PROBLEM
     AND THE SERVICE ATTENDANT TOLD ME WHAT THE PROBLEM WAS
     BEFORE HE CHECKED THE VEHICLE. IRONICALLY, THERE WAS
     ANOTHER CUSTOMER THERE WITH THE SAME PROBLEM. WE BOTH
     HAD THE SAME YEAR AND MAKE AND MODEL WITH
     APPROXIMATELY THE SAME AMOUNT OF MILEAGE. THE SERVICE
     ATTENDANT ADDRESSED BOTH OF US TOGETHER SINCE WE BOTH
     HAD THE SAME ISSUE. WE NEEDED A APP PEDAL SENSOR. THEY
     DIDN'T HAVE THE PART. IT WAS ON BACK ORDER. THIS TELLS ME
     THIS IS A COMMON PROBLEM WITH THIS CAR. HAD I BEEN ON THE
     HIGHWAY AND THIS HAPPENED, I OR SOMEONE ELSE COULD HAVE
     BEEN KILLED. THIS IS A SERIOUS SAFETY HAZARD AND CHEVROLET
     NEEDS TO RECALL AND FIX IT QUICKLY. WHILE CHECKING THE WEB
     FOR INFORMATION ABOUT THIS ISSUE, I NOTICED THERE ARE
     NUMEROUS ONLINE COMPLAINTS REGARDING THIS PROBLEM FROM
     OTHER CONSUMERS.”

 •   “DRIVING ALONG AND MY 2016 WITH 39,000 MILES LOSES
     ACCELERATION POWER AND RECEIVE WARNING “ENGINE POWER IS
     REDUCED”. I LIMP IT TO THE CHEVY DEALERSHIP AND THEY GET IT
     IN AND I GET A CALL LATER WITH THEM TELLING ME THEY HAVE
     SEEN THIS IN TWO OTHER CARS AND THEY ARE WAITING ON THE
     ACCELERATOR THROTTLE PEDAL SENSOR THAT NEEDS REPLACED.
     THEY RESET AND CLEANED THE SENSOR AND SENT ME ON MY WAY.
     IT’S HAPPENED THREE OTHER TIMES SINCE THEN AND I LIMP IT
     BACK TO SHOP EVERY TIME TO GET RESET. I SHOULD NOT BE
     HAVING THIS ISSUE WITH IT BARELY OUT OF WARRANTY. IT SAYS A
     LOT OF ONE SHOP TO HAVE THREE MALIBU’S WAITING FOR THIS
     PART TO BECOME AVAILABLE. I LOVE THE MALIBU’S BUT WITH THE
     ISSUES WITH THIS CAR I’VE HAD IT’S HARD TO KEEP MY FAITH IN
     CHEVROLET. THEY KNOW THIS MODEL IS HAVING ISSUES YET HAS
     NOT RECALLED MY VEHICLE YET AND I’M OUT OF POCKET. I’M A
     SINGLE MOM THAT NEEDS A RELIABLE CAR.”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE
     DRIVING VARIOUS SPEEDS THE ''ENGINE POWER REDUCE'' MESSAGE
     WAS DISPLAYED AND THE SPEED SUDDENLY DECELERATED TO 20
     MPH. AFTER TURNING OFF AND RESTARTING THE ENGINE, THE
     VEHICLE OPERATED NORMALLY; HOWEVER THE FAILURE


                              17
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 18 of 49



     RECURRED. THE VEHICLE WAS TAKEN TO BREDENANN CHEVROLET
     (1401 WEST DEMPSTER ST, PARKRIDGE, IL) WHERE IT WAS
     DIAGNOSED THAT THE THROTTLE BODY NEEDED TO BE CLEANED
     AND THE ACCELERATOR PEDAL WAS FAULTY AND NEEDED TO BE
     REPLACED. THE CONTACT WAS INFORMED THAT THE
     ACCELERATOR PEDAL WAS ON BACKORDER AND THERE WAS NO
     ESTIMATED OF WHEN THE PART WOULD BE AVAILABLE. THE
     MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE
     FAILURE MILEAGE WAS 44,000.”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE
     DRIVING VARIOUS SPEEDS, THE VEHICLE FAILED TO ACCELERATE
     AND DECELERATED TO 20 MPH. ALSO, THE REDUCE ENGINE POWER
     WARNING INDICATOR ILLUMINATED. THE VEHICLE WAS TAKEN TO
     TITUS-WILL CHEVROLET (11011 PACIFIC AVE S, TACOMA, WA 98444,
     (253) 539-1000) WHERE IT WAS DIAGNOSED THAT THE ACCELERATOR
     PEDAL POSITION SENOR NEEDED TO BE REPLACED. THE
     MANUFACTURER WAS NOTIFIED. THE FAILURE MILEAGE WAS
     36,000.”

 •   “WHILE DRIVING, ENGINE LOSES POWER AND THE CAR SHUTS
     DOWN. (THIS HAPPENS IN TRAFFIC!)”

 •   “WHILE DRIVING, THE ENGINE LOSES POWER AND THE CAR STOPS
     RIGHT WHERE IT IS.(IN TRAFFIC) THIS HAS HAPPENED 3 TIME
     RECENTLY. THIS IS A SAFETY ISSUE. I PURCHASED THE CAR FROM
     ANDREW CHEV. MILWAUKEE WIS.”

 •   “THIS VEHICLE IS VERY DANGEROUS, WHILE RIDING ON THE
     HIGHWAY OR JUST DRIVING ALL TOGETHER THE ENGINE SPEED
     REDUCED LIGHT WILL COME ON AND THE SPEED DROPS IF I'M ON
     THE HIGHWAY IT DROPS TO 40MPH IF IM DRIVING THE STREET IT
     DROPS TO 20MPH, MY KIDS AND I WERE ALMOST HIT BY OTHER
     DRIVERS ON SEVERAL OCCASIONS BECAUSE OF THIS, I HAVE TAKEN
     IT TO THE DEALERSHIP AND NO ONE SEEMS TO KNOW THE
     PROBLEM, FOR THE PAST WEEK IT HAS BEEN GETTING WORSE AND
     HAPPENS AT LEAST 5 TIMES A DAY, SOMETHING HAS TO BE DONE
     ABOUT THIS AS ITS VERY DANGEROUS FOR MY FAMILY AND I”

 •   I AM HAVING AN ISSUE WITH MY CAR AND THE CODE IS P2138. THIS
     IS AN ACCELERATOR ISSUE AND WHEN THE ISSUE COMES ABOUT,
     THE CAR ENGINE REDUCES AND MY CAR WILL NOT GO OVER 20
     MPH. I CALLED THE DEALERSHIP TO GET THE PART AND IT IS ON
     BACK ORDER. THIS IS TRULY A SAFETY ISSUE AND SHOULD BE A
     RECALL VERSUS ME HAVING TO PAY FOR THIS AND THE PART
     SHOULD BE AVAILABLE AS THIS IS DANGEROUS. IF I AM DRIVING


                              18
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 19 of 49



     ON THE HIGHWAY AND THIS HAPPENS, I MYSELF OR OTHERS COULD
     GET SERIOUSLY HURT IF NOT KILLED. THIS IS HAPPENING TO ME
     SEVERAL TIMES A DAY AND I NEED MY VEHICLE AND AM SCARED
     TO KEEP DRIVING IT WITHOUT IT BEING FIXED. OF COURSE, MY
     VEHICLE IS OVER MILEAGE WARRANTY, THEREFORE I NEED TO PAY
     OUT OF POCKET TO FIX THIS DANGEROUS PROBLEM. THIS IS A
     SAFETY ISSUE AS THE CAR IS IN MOTION AND THERE IS NO
     WARNING SIGN THAT THE CAR IS GOING TO REV DOWN TO 20 MPH.
     CHEVROLET SAID THERE IS NO RECALL AND THE ONLY WAY THEY
     COULD EVEN CONSIDER REIMBURSEMENT OF ANY KIND WOULD BE
     TO HAVE THE CAR DIAGNOSED AT THE DEALERSHIP (WHICH IS $115
     TO DIAGNOSE). THE CAR WAS DIAGNOSED BY A LICENSED
     MECHANIC, THEREFORE IT SHOULD NOT MATTER WHERE IT IS
     DIAGNOSED.

 •   “MESSAGE: "REDUCED ENGINE POWER" ENGINE POWER IS REDUCED,
     SPEED DROPS, CHECK ENGINE LIGHT IS DISPLAYED.”

 •   “I HAVE A 2016 CHEVY MALIBU. AS I WAS DRIVING MY ENGINE
     LIGHT CAME ON AND THEN A MESSAGE SAYING THAT MY ENGINE
     POWER HAS BEEN REDUCED. I TOOK MY CAR TO A NEAR BY
     CHEVROLET SERVICE DEPARTMENT. THEY SAID THAT THE ISSUE
     WAS A FAILED ACCELERATOR PEDAL ALONE WITH SOME FAILED
     SENSORS. I SAW SEVERAL REVIEWS WITH A SIMILAR PROBLEM IF
     NOT THE SAME. I WAS VERY SHOCKED TO SEE THAT THERE WAS
     NOT A RECALL TO CORRECT THIS ISSUE. I BROUGHT THIS CAR
     BRAND NEW AND EVERY SINCE THEN I HAVE BEEN HAVING
     NOTHING BUT ISSUES. I CALLED GM AND THEY OPENED A TICKET,
     SO HOPEFULLY I GET SOME FEEDBACK SAYING THAT IT IS
     SOMETHING THEY ARE RECALLING TO CORRECT THE ISSUE.. UNTIL
     THEN I HAVE TO PAY OUT OF POCKET FOR A RENTAL. IF THEY DO
     NOT RECALL IT THEN I WILL BE PAYING OVER $1200 FOR REPAIRS.”

 •   “THE LISTED 2016 CHEVY MALIBU HAS BEEN HAVING “REDUCE
     ENGINE” ISSUE FOR THE PAST 3 MONTHS NO EXPLANATION FOR
     WHY IT HAPPENS. IT OCCURES RANDOMLY, ON HIGHWAYS, LOCAL
     ROADS, HIGH AND LOW SPEED. THE CHECK ENGINE LIGHT COMES
     ON, BUT TURN OFF AFTER A COUPLE OF MINUTES, THOUGH THE
     ISSUE PERSIST.”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE
     OPERATING THE VEHICLE, THE STABILITRAK INDICATOR
     ILLUMINATED. ALSO, AFTER TURNING THE IGNITION OFF, THE
     ENGINE CONTINUED TO OPERATE FOR APPROXIMATELY 30
     SECONDS. UPON RESTARTING THE VEHICLE, IT DROVE VERY
     ROUGHLY AND WOULD NOT ACCELERATE PROPERLY. THE VEHICLE


                              19
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 20 of 49



     WAS TAKEN TO RED LION CHEVROLET (3220 CAPE HORN RD, RED
     LION, PA) WHERE IT WAS DIAGNOSED THAT THE ENGINE WAS
     FAULTY AND NEEDED TO BE REPLACED. THE ENGINE WAS
     REPLACED. APPROXIMATELY THREE MONTHS LATER, AFTER
     SWITCHING TO THE PARK POSITION, "SHIFT TO PARK" APPEARED ON
     THE INSTRUMENT PANEL. THE VEHICLE WAS TAKEN TO THE SAME
     DEALER WHERE IT WAS DIAGNOSED THAT THE SHIFTER ASSEMBLY
     NEEDED TO BE REPLACED. THE VEHICLE WAS REPAIRED, BUT
     "POWER REDUCED" LATER DISPLAYED AND THE SPEED SUDDENLY
     REDUCED TO 10 MPH. THE CAUSE OF THE FAILURE WAS NOT
     DETERMINED. THE MANUFACTURER WAS NOTIFIED OF THE
     FAILURES. THE FAILURE MILEAGE WAS 20,000.”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE
     DRIVING BETWEEN 29-34 MPH, THE VEHICLE STALLED AND
     "REDUCED ENGINE POWER" APPEARED ON THE INSTRUMENT PANEL.
     THE CONTACT HAD TO WAIT A FEW MINUTES BEFORE THE VEHICLE
     WOULD RESTART. THE VEHICLE WAS TAKEN TO SOUTH BUCKNER
     CHEVROLET (9301 EARL THORNTON FREEWAY, DALLAS, TX 75228,
     469-294-3000) WHERE IT WAS DIAGNOSED THAT THE ACCELERATOR
     PEDAL WAS DEFECTIVE. A NEW ACCELERATOR PEDAL WAS
     INSTALLED, BUT THE FAILURE RECURRED. THE MANUFACTURER
     WAS NOT NOTIFIED. THE FAILURE MILEAGE WAS 27,218.”

 •   “I'LL BE DRIVING APPROXIMATE 40 MILES AND CAR SYSTEM WILL
     COME UP STATING " ENGINE IS GOING TO REDUCE SPEED" OR
     SOMETHING LIKE THAT ? IT'S BEEN GOING FOR AT LEAST TWO
     WEEKS OR MORE NOW .”

 •   “AS SOON AS I STARTED THE CAR, THE CHECK ENGINE LIGHT CAME
     ON STATING THAT THE ENGINE'S EMISSION IS BEING REDUCED TO
     WHERE YOU CAN FEEL THAT THE SPEED OF THE CAR IS SLOWING
     DOWN, BUT THEN THE ENGINE LIGHT WENT OFF A LITTLE WHILE
     LATER. THIS HAPPENED ON THIS PAST SUNDAY, NOW IT COMES ON
     AGAIN TWO DAYS LATER. I HAVE BEEN HAVING THIS PROBLEM FOR
     ABOUT THE PAST YEAR AND THIS IS A BRAND NEW CAR. ITS LIKE
     EVERY 2-3 MONTHS THIS ISSUE OCCURS.”

 •   “CHECK ENGINE LIGHT CAME ON CAR HAD TURNED OFF 2 TIMES
     AND WAS STALLING ALSO SAID ENGINE POWER REDUCED”

 •   “CHECK ENGINE LIGHT CAME ON SAID REDUCED ENGINE POWER.
     ALSO WATER WAS LEAKING INTO THE CAR FROM REAR BRAKE
     LIGHT”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE


                              20
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 21 of 49



     DRIVING APPROXIMATELY 65 MPH, THE "REDUCE SPEED" WARNING
     INDICATOR ILLUMINATED AND THE VEHICLE'S SPEED WAS
     REDUCED TO 40 MPH. SIMULTANEOUSLY, A BELL CHIMED AND THE
     CHECK ENGINE INDICATOR ILLUMINATED. THE CONTACT STATED
     THAT THE VEHICLE WOULD NOT ACCELERATE BEYOND 40 MPH. IN
     ADDITION, THE CONTACT STATED THAT THE VEHICLE'S DOORS
     LOCKED AND UNLOCKED ON THEIR OWN ON MORE THAN ONE
     OCCASION. RYDELL CHEVROLET IN NORTH RIDGE, CALIFORNIA
     WAS MADE AWARE OF THE FAILURE AND REPLACED THE ENGINE
     AT 5,000 MILES, BUT THE FAILURE RECURRED. SANTA PAULA
     CHEVROLET IN SANTA PAULA, CALIFORNIA WAS MADE AWARE OF
     THE FAILURE AND REPLACED THE BATTERY, BUT THE FAILURE
     RECURRED. THE MANUFACTURER WAS NOT MADE AWARE OF THE
     FAILURES. ONSTAR WAS CONTACTED AND DIAGNOSED THAT THE
     ENGINE AND TRANSMISSION THROTTLE FAILED TO FUNCTION
     PROPERLY. THE FAILURE MILEAGE WAS APPROXIMATELY 5,000.”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE
     DRIVING VARIOUS SPEEDS, THE VEHICLE WOULD SUDDENLY
     DECELERATE AND THE "ENGINE POWER REDUCED" MESSAGE
     DISPLAYED. THE VEHICLE WAS TAKEN TO AN UNKNOWN
     CHEVROLET DEALER WHERE IT WAS DIAGNOSED THAT THE
     ELECTRICAL WIRE HARNESS WAS FAULTY AND NEEDED TO BE
     REPLACED. THE VEHICLE WAS NOT REPAIRED. THE
     MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE
     FAILURE MILEAGE WAS 45,000. *TT”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. THE
     CONTACT STATED THAT THE VEHICLE EXPERIENCED REDUCED
     ENGINE POWER AND DECELERATION. THE CONTACT STATED THE
     VEHICLE WOULD NOT ACCELERATE PAST 20 MPH AND THE "ENGINE
     REDUCED POWER" WARNING INDICATOR ILLUMINATED. THE
     VEHICLE WAS TAKEN TO FIVE STAR CHEVROLET BUICK (300 S
     BOONE ST, ABERDEEN, WA), BUT THE FAILURE COULD NOT BE
     DIAGNOSED. THE MANUFACTURER WAS NOTIFIED AND DID NOT
     ASSIST. THE FAILURE MILEAGE WAS APPROXIMATELY 30,000. THE
     VIN WAS NOT PROVIDED.”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE
     OPERATING THE VEHICLE, THE MESSAGES "CRITICAL ENGINE",
     "TRANSMISSION FAILURE", AND AN ANTILOCK BRAKING MESSAGE
     APPEARED. IN ADDITION, THE VEHICLE EXPERIENCED FREQUENT
     STALLING AND REDUCTION OF SPEED AT RANDOM. THE VEHICLE
     WAS TAKEN TO THE LOCAL DEALER (SALE AUTOMALL, 1053 HWY
     258 N, KINSTON, NC) WHERE IT WAS DIAGNOSED THAT THE
     ACCELERATOR PEDAL ASSEMBLY WAS FAULTY AND NEEDED TO BE


                              21
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 22 of 49



     REPLACED. THE VEHICLE WAS REPAIRED. THE MANUFACTURER
     WAS NOTIFIED OF THE FAILURE AND DID NOT ASSIST. THE VIN WAS
     NOT AVAILABLE. THE FAILURE MILEAGE WAS 28,950.”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE
     DRIVING APPROXIMATELY 50 MPH, THE "ENGINE POWER REDUCED"
     MESSAGE APPEARED AND THE VEHICLE LOST ACCELERATION. THE
     CONTACT COASTED THE VEHICLE TO THE SHOULDER. THE
     CONTACT WAITED AND THEN DROVE HOME. THE VEHICLE WAS
     TAKEN TO STEVE CHEVROLET IN OAKDALE, CALIFORNIA WHERE IT
     WAS AWAITING DIAGNOSTIC TESTING. THE VEHICLE WAS NOT
     REPAIRED. THE MANUFACTURER WAS NOT NOTIFIED OF THE
     FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 26,000.”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE
     DRIVING VARIOUS SPEEDS, THE "ENGINE POWER REDUCED"
     MESSAGE SUDDENLY DISPLAYED AND THE VEHICLE'S SPEED
     REDUCED AND WOULD NOT ACCELERATE. AFTER TURNING OFF
     AND RESTARTING THE ENGINE, THE VEHICLE RETURNED TO
     NORMAL. THE FAILURE WAS NOT DIAGNOSED OR REPAIRED. THE
     MANUFACTURER AND LOCAL DEALER WERE NOT NOTIFIED OF THE
     FAILURE. THE VIN WAS UNKNOWN. THE FAILURE MILEAGE WAS
     38,000.”

 •   “FIRST TIME THIS HAPPEN I WAS ON THE FREEWAY GOING AROUND
     70 MPH WHEN THE CHECK ENGINE LIGHT WHEN ON AND A
     MASSAGE SAYING ENGINE POWER IS REDUCE THE CAR BEGUN TO
     SHAKE AND SPEED WHEN DOWN TO AROUND 40 MPH FROM 70 MPH
     IN SECONDS, I KEEP ACCELERATING BUT THE CAR WAS NOT
     PICKING UP ANY SPEED EVEN THOUGH MY RPM WHEN UP TO 4 AND
     5 MY CAR WASN'T GOING ANY FASTER. THIS HAPPEN OVER AND
     OVER AGAIN. I TOOK THE CAR BACK TO THE DEALER FIRST COUPLE
     OF TIMES THEY SAID NOTHING WAS WRONG WITH THE CAR. BUT
     THE ISSUE CONTINUE NOW AFTER SO MANY TIMES THEY FIGURE
     OUT THAT SOME SENSORS NEED TO BE REPLACE AND ALSO THE
     ACCELERATOR PEDAL WAS NOT WORKING. I REALLY HOPE THIS IS
     FIX.”

 •   “MY CAR IS CONSTANTLY SAYING ENGINE POWER HAS BEEN
     REDUCE. NO MECHANIC CAN FIND THE CORRECT PROBLEM.”

 •   “SEPTEMBER 2017 STABLITYTRACK WARNING CAME ON AFTER
     WEEKS CHEVY TOLD ME THEY WERE PUTTING A NEW ENGINE IN.
     WENT TO PICK UP CAR 10/4/2017 CHECK ENGINE LIGHT STILL ON
     LEFT CAR, SERVICE SAID IT WAS A CRACKED CONNECTOR AND
     REPLACED. DEC 22 TODAY ENGINE POWER IS REDUCED ALERT


                              22
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 23 of 49



     COMES ON AND CAN'T GO OVER 20MPH WAS ON THE HIGHWAY.”

 •   “I DECIDED TO LEASE A 2016 MALIBU OF FEBRUARY 2016. THE CAR
     WAS GREAT UNTIL MONTHS LATER I STARTED TO HAVE PROBLEMS.
     I WAS DRIVING TO SCHOOL ON THE FREEWAY IN OCTOBER 2016,
     WHEN MY CAR SUDDENLY WENT INTO REDUCE SPEED ENGINE. I
     WAS DRIVING APPROXIMATELY 65 TO 70 MPH. I WAS IN THE LEFT
     LANE OF THE FREEWAY. AS I WAS DRIVING MY CAR DASHBOARD
     DISPLAY REDUCE SPEED ENGINE, THEN IMMEDIATELY MY CAR
     WENT FROM 70 MPH TO 30 MPH TO 20MPH. I MANAGE TO GET MY
     CAR TO THE EMERGENCY LANE OF THE FREEWAY. THE PROBLEM
     WAS FIXED THAT FOLLOWING WEEK, WITH COMPLICATIONS OF
     TRYING TO GET A RENTAL CAR SO I CAN GO TO WORK AND SCHOOL.
     2017 OCTOBER 31ST, I WAS DRIVING TO GO PICK UP MY SON FROM
     SCHOOL. I WAS ON A MAJOR STREET. MY CAR WENT INTO REDUCE
     SPEED ENGINE. I WAS DRIVING 35 MPH. MY CAR WENT FROM 35 TO
     20 MPH'S AGAIN. I MANAGED TO PULL INTO A NEAR BANK. SHAKEN
     UP I PARKED MY CAR AND TURN IT OFF AND THEN BACK ON WITHIN
     FIVE MINUTES. THE LIGHT WAS STILL DISPLAY ON MY DASHBOARD.
     I DROVE TO MY SON SCHOOL. I COULDN'T DRIVE OVER 10 MPH. IT
     NORMALLY TAKE 10 MINUTES TO DRIVE TO MY SON SCHOOL IT 25.
     IT TOOK EVEN LONGER TO GET BACK HOME. NOVEMBER 30TH,
     SAME PROBLEM HAPPEN AGAIN. WHILE DRIVING ON A MAJOR
     HIGHWAY. ONCE AGAIN I WAS IN THE LEFT LANE DRIVING THE
     REDUCE SPEED ENGINE CAME ON. MY CAR SLOWED DOWN. I HAD
     CARS BEHIND ME HONKING THEIR HORNS AT ME NEARLY CAUSING
     A FEW ACCIDENTS. I MANAGE TO GET OFF THE FREEWAY. I DID NOT
     WANT TO BE STUCK ON THE FREEWAY WHILE IT WAS DARK. I WAS
     STRANDED AT A NEARBY GAS STATION FOR CLOSE TO TWO HOURS.
     THE PROBLEMS I KEEP HAVING WITH THIS CAR IS DANGEROUS. I
     REFUSE TO DRIVE A VEHICLE THAT CAN POTENTIALLY CAUSE ME
     OR MY SON OUR LIVES.”

 •   “WHILE DRIVING ON THE EXPRESSWAY MY CHECK ENGINE LIGHT
     CAME ON WITH THE MESSAGE REDUCED ENGINE POWER. THE CAR
     SLOWED FROM 60 MILES TO 20 MILES INSTANTLY, I PANICKED BUT
     WAS ABLE TO EXIT WITHOUT HARM. ONCE ON THE STREET THE CAR
     WOULD NOT EXCEED 20 MPH. ALMOST LIKE THE TRANSMISSION
     WAS PULLING. I RECEIVED AN EMAIL FROM ON STAR DIAGNOSTIC
     STATING CRITICAL ISSUE WITH ENGINE AND TRANSMISSION
     SERVICE IMMEDIATELY. I GOT TO THE DEALER AT THE EARLIEST
     ALLOWED AND THE CUSTOMER SERVICE TECH TOLD ME THE CODE
     SHOWING WAS FOR THE TROTTEL AND NOT THE ENGINE OR
     TRANSMISSION, BUT THEY WOULD HAVE TO DO A COMPLETE
     CHECK. ONE HOUR LATER THE CUSTOMER SERVICE TECH CALLED
     FOR ME AND GAVE ME MY KEYS SAYING THERE IS NO KNOWN FIX


                              23
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 24 of 49



     AT THIS TIME FOR MY PROBLEM AND THEY RESET THE CODES. IF IT
     HAPPENS AGAIN GIVE THEM A CALL. AT THE TIME OF THE INCIDENT
     I WAS DRIVING 60 MPH AND THE MILEAGE ON MY CAR WAS ABOUT
     39,980.”

 •   “TL* THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE
     DRIVING 45 MPH, THE SPEED REDUCED INADVERTENTLY AND A
     MESSAGE THAT THE SPEED REDUCED TO 25 MPH APPEARED. THE
     CHECK ENGINE WARNING INDICATOR ILLUMINATED. THE CONTACT
     STATED THAT ONSTAR SENT AN EMAIL ADVISING THAT A CRITICAL
     ENGINE AND TRANSMISSION REPAIRED WERE NEEDED. THE DEALER
     WAS UNABLE TO DUPLICATE THE ISSUE. THE ISSUED RECURRED
     AFTER LEAVING THE DEALER AND THE VEHICLE REDUCE SPEED
     AND CHECK ENGINE INDICATORS ILLUMINATED. THE CONTACT
     WAS UNABLE TO DRIVE ABOVE 20 MPH. THE VEHICLE WAS TAKEN
     BACK TO THE DEALER WHO STATED THAT THEY WOULD NEED TO
     CONTACT THE MANUFACTURER. THE MANUFACTURER WAS NOT
     MADE AWARE OF THE ISSUE. THE VIN WAS INVALID. THE FAILURE
     MILEAGE WAS 1,695.”

 •   TL* THE CONTACT OWNS A 2017 CHEVROLET MALIBU. THE
     CONTACT STATED THAT THE VEHICLE DECELERATED WITHOUT
     WARNING. ON MOST OCCASIONS, THE SPEED WOULD REMAIN
     CONSISTENT. OTHER TIMES, THE SPEED WOULD DECREASE DURING
     THE FAILURE. IN ADDITION, THE CHECK ENGINE WARNING
     INDICATOR ILLUMINATED. THE VEHICLE WAS TOWED TO CHUCK
     HUTTON CHEVROLET (2471 MT MORIAH RD, MEMPHIS, TN 38115, (901)
     318-3703) WHERE IT WAS DIAGNOSED THAT A NEW ACCELERATOR
     FUSE PEDAL NEEDED TO BE INSTALLED. THE VEHICLE WAS
     REPAIRED ELEVEN TIMES OVER THREE YEARS FOR THE SAME
     FAILURE, BUT THE FAILURE CONTINUED. THE MANUFACTURER WAS
     MADE AWARE OF THE FAILURES AND DID NOT ASSIST. THE FAILURE
     MILEAGE WAS 68,973.

 •   I WAS DRIVING ON AN EXPRESSWAY WHEN THE CHECK ENGINE
     LIGHT CAME ON AND THE FOLLOWING MESSAGE: "REDUCED
     ENGINE POWER." THE ENGINE POWER WAS CUT TO
     APPROXIMATELY 30 MPH WHICH WAS EXTREMELY DANGEROUS ON
     AN EXPRESSWAY AND I DID NOT KNOW WHAT WAS HAPPENING. I
     WAS BARELY ABLE TO EXIT THE HIGHWAY WITHOUT INCIDENT
     AND TOOK THE VEHICLE TO A CHEVY DEALERSHIP. I WAS TOLD TO
     CUT THE ENGINE AND OPEN/CLOSE THE DRIVER'S SIDE DOOR
     BEFORE RESTARTING THE VEHICLE. THIS ALLOWED THE VEHICLE
     TO REGAIN ENGINE POWER BUT THE CHECK ENGINE LIGHT
     REMAINED ON. ACCORDING TO THIS DEALERSHIP AND THE
     DEALERSHIP THAT ULTIMATELY FIXED THE CAR, THIS IS A


                              24
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 25 of 49



     COMMON PROBLEM WITH THE CHEVY MALIBU THAT NEEDS TO BE
     RECALLED. A BRIEF INTERNET SEARCH CONFIRMS THIS IS AN
     ONGOING PROBLEM WITH THE MALIBU THAT GM HAS YET TO
     APPROPRIATELY FIX. ALTHOUGH MY VEHICLE WAS FIXED, IT IS A
     TEMPORARY SOLUTION AT BEST. OTHER DRIVERS HAVE REPORTED
     SCARY INCIDENTS WHEN THEY WERE DRIVING ON AN EXPRESSWAY
     AND SUDDENLY LOST ENGINE POWER. THIS IS UNACCEPTABLE AND
     COULD LEAD TO SERIOUS INJURY. MY VEHICLE HAS 25,865 MILES
     AND I DO NOT WISH TO KEEP PAYING TO FIX THIS PROBLEM ONCE
     MY VEHICLE IS OUT OF WARRANTY.

 •   ENGINE POWER IS REDUCED, I WAS ON THE INTERSTATE
     TRAVELING 65 MPH AND THE ENGINE POWER IS REDUCED ERROR
     APPEARED ON MY DASH AND THE CAR LOST ENGINE POWER AND
     ALMOST GOT INTO A CRASH.

 •   2017 MALIBU LOST POWER WHILE ON THE FREEWAY ON 4/10/2019!
     DROPPED FROM 65 DOWN TO 45 WHILE IN THE 3RD LANE. THIS HAS
     TO DO WITH SOME ELECTRICAL CONNECTION AROUND THE DRIVE
     PEDAL! THERE ARE MANY COMPLAINTS OF PPL LOSING POWER
     WHILE ON THE FREEWAY. JUST GOOGLE IT! THIS IS A KNOWN ISSUE
     THAT IS GOING TO GET SOMEONE KILLED! AS A FORMER QE IN THE
     AUTO INDUSTRY, THIS WOULD HAVE ALREADY RESULTED IN
     RECALL EFFORTS BECAUSE OF THE SAFETY RISK! SO NHTSA, I HOPE
     YOU TAKE THIS COMPLAINT VERY SERIOUSLY AND NOT WAIT FOR
     SOMEONE TO DIE OR GET SERIOUSLY HURT! SUCH AS THE TAKATA
     AIRBAG, FIRESTONE TIRES WHICH ALMOST KILLED A FAMILY
     MEMBER!

 •   TL* THE CONTACT OWNS A 2017 CHEVROLET MALIBU. WHILE
     DRIVING VARIOUS SPEEDS, THE VEHICLE LOST POWER AND
     STALLED. ALSO, THE CHECK ENGINE INDICATOR ILLUMINATED AND
     "ENGINE POWER REDUCED" APPEARED ON THE INSTRUMENT PANEL.
     THE VEHICLE WAS TAKEN TWICE TO BURKINS CHEVROLET (273 E
     MACCLENNY AVE, MACCLENNY, FL 32063, (866) 551-5325) WHERE IT
     WAS DIAGNOSED THAT THE THROTTLE CABLE NEEDED TO BE
     BLOWN OUT AND THE SYSTEM NEEDED TO BE UPDATED. THE
     VEHICLE WAS REPAIRED, BUT THE FAILURE RECURRED. THE
     MANUFACTURER WAS CONTACTED AND DID NOT ASSIST. THE
     FAILURE MILEAGE WAS 75,656.

 •   TL* THE CONTACT OWNS A 2017 CHEVROLET MALIBU. WHILE
     DRIVING 50 MPH, THE VEHICLE DECELERATED TO 10 MPH, LOST
     POWER, AND THE CHECK ENGINE INDICATOR ILLUMINATED. THE
     VEHICLE WAS TAKEN TO DANIELS LONG CHEVROLET (70
     AUTOMOTIVE DR, COLORADO SPRINGS, CO 80905, (719) 387-1072)


                              25
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 26 of 49



     WHERE IT WAS DIAGNOSED THAT THE THROTTLE PEDAL
     MALFUNCTIONED. THE VEHICLE WAS REPAIRED, BUT THE FAILURE
     RECURRED TWICE. THE MANUFACTURER WAS CONTACTED AND
     PROVIDED CASE NUMBER: 95124179466. NO FURTHER ASSISTANCE
     WAS PROVIDED. THE FAILURE MILEAGE WAS 33,236.

 •   WHILE DRIVING VEHICLE ON HIGHWAY AT A SPEED OF 80 MPH, THIS
     MESSAGE APPEARED WHICH SAID ENGINE POWER REDUCED SPEED.
     I HAD TO FIND MY WAY TO THE RIGHT SIDE OF THE HIGHWAY,
     WHILE OTHER VEHICLES ARE TRAVELING AT A 75+ MPH, AND MY
     VEHICLE SPEED HAS REDUCED DOWN TO 30 MPH IN A MATTER OF
     SECONDS . I PULLED OVER TO THE EMERGENCY LANE ON THE
     EXPRESSWAY AND SHUT DOWN MY VEHICLE. AFTER 15 MIN, I
     STARTED MY VEHICLE AND THE CHECK ENGINE LIGHT WAS ON,
     BUT I WAS ABLE TO DRIVE AT A NORMAL SPEED AGAIN. THIS IS A
     HAZARDOUS ISSUE AND NEED ATTENTION IMMEDIATELY.

 •   VEHICLE WENT INTO “ENGINE POWER DECREASED” UNABLE TO
     ACCELERATE WITH THE CHECK ENGINE LIGHT ON AS WELL AS
     THROTTLE SENSOR ON. TOOK TO DEALER WHO CHECKED ALL OF
     THE DIAGNOSTIC CODES AND SAID IT WAS FULLY OPERATIONAL.
     AGAIN DROVE FOR ABOUT 1 MONTH AND SAME THING HAPPENED.
     TOOK IT BACK IN AND CHEVROLET DEALER SAID IT WAS THE
     ACCELERATOR PEDAL SENSOR. WE REPLACED THE SENSOR BEING A
     $200 PART LAST WEEK AND AGAIN THE CHECK ENGINE LIGHT CAME
     ON. WHEN THIS HAPPENED WE WERE ON THE HIGHWAY IN A SNOW
     STORM AND HAD OUR BABY IN THE VEHICLE. IT LOCKED UP AND
     CARS COULDN’T SLOW DOWN APPROPRIATELY. WE LEFT THE
     HIGHWAY FOR SAFETY REASONS AND KEPT VEHICLE ON AS IT WAS
     BELOW 0 DEGREES OUTSIDE!

 •   TL* THE CONTACT OWNS A 2017 CHEVROLET MALIBU. THE
     CONTACT STATED THAT THE VEHICLE WOULD GO INTO REDUCED
     POWER MODE, CAUSING THE VEHICLE TO LOSE SPEED AND GO INTO
     LIMP MODE. THE CONTACT STATED THAT THE FAILURE OCCURRED
     NUMEROUS TIMES. THE VEHICLE WAS TAKEN TO MIKE CASTRUCCI
     CHEVROLET (1099 LILA AVE, MILFORD, OH 45150) WHERE IT WAS
     DIAGNOSED THAT THE ACCELERATOR ASSEMBLY NEEDED TO BE
     REPLACED; HOWEVER, THE PARTS WERE UNAVAILABLE. THE
     MANUFACTURER WAS NOT CONTACTED. THE VEHICLE WAS NOT
     REPAIRED. THE FAILURE MILEAGE WAS 62,000.

 •   (ACCELERATOR PEDAL) ALL OF A SUDDEN MY CAR STARTED TO
     STALL... RIGHT IN THE MIDST OF ME DRIVING .. NO MATTER WHAT
     SPEED IM DRIVING. CAUSING MY DASH TO READ ( REDUCED ENGINE
     POWER ) EVERYTIME MY CAR GO'S INTO THIS MALFUNCTION ITS A


                              26
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 27 of 49



     SUDDEN LOST OF POWER.. WHERE EVER IM DRIVING AT ANY SPEED..
     ON CITY STREET , HIGHWAY, ETC..WERE IT COULD LEAD TO VERY
     DANGEROUS OR TRAGIC SITUATIONS.. I TOOK MY CAR TO A
     CHEVROLET DEALER WERE THEY DIAGNOSIS IT TO BE ( PEDAL
     POSITION SENSOR NOT PLAUSIBLE NEEDS ACCELERATOR PEDAL
     REPLACED AND PROGRAMED.. MY CAR HAS BEEN IN THE SHOP
     SINCE JANUARY 24 2019 AWAITING FOR APART (ACCELERATOR
     PEDAL) THAT HAS BEEN ON BACK ORDER FOR OVER A MONTH AND
     STILL HASNT CAME AVAILABLE AS OF FEBRUARY 5 2019 NOBODY
     CAN FULLY EXPLAIN WHY NOONE HAS THIS PARTICULAR PART
     AVAILABLE.. THERE ARE A NUMBER OF CARS HAVING THIS SAME
     ISSUE AWAITING THIS SAME REPAIR .. AT THE EXACT TIME OF MY
     AWAITING. THIS IS A VERY PROBLEMATIC ISSUE. THAT HAS
     BECOME VERY INCONVENIENT OF NOT BEING ABLE TO DRIVE MY
     CAR AT ALL.

 •   VEHICLE HAS "REDUCED ENGINE POWER" MULTIPLE TIMES ERROR
     DISPLAYED AND WILL STALL ANYWHERE IN TRAFFIC CAUSING
     DANGEROUS SITUATIONS. THESE CARS ARE BEING SOLD PEOPLE
     ARE NOT FAMILIAR WITH THIS. YOU CAN STOP ON THE SIDE OF THE
     ROAD AND CHECK WHAT IS WRONG BUT RISK POSSIBLY BEING
     INJURED BY ON COMING VEHICLES IN ON GOING TRAFFIC. THIS
     FEATURE SHOULD BE SOMETHING COVERED BY THE COMPANY FOR
     A BRAND NEW CAR THERE NO REASON BEHIND WHY THE CAR IS
     DOING THIS OR HOW THE DRIVER CAUSE THE CAR TO ENTER THIS
     LIMP MODE. I DRIVE ON A HIGHWAY AT 70MPH AND THE CAR STALL
     COMPLETELY SENT ME INTO PANIC MODE BECAUSE THERE WAS NO
     WARNING PRIOR TO THIS, SOON WILL CAUSE THE DEATH OF A
     DRIVER AND THEIR FAMILY. ONCE GETTING THE CAR HOME IT NO
     LONGER STARTS.

 •   AS I EXITED THE FREEWAY AND WAS SLOWING DOWN MY CAR
     JERKED AND THEN THE CHECK ENGINE LIGHT, TRACTION CONTROL
     LIGHT AND "REDUCED ENGINE POWER" MESSAGE CAME ON. THE
     CAR WOULD NOT ACCELERATE PROPERLY OR BUILD ENOUGH
     MOMENTUM TO SHIFT AS IT SHOULD. VEHICLE FELT LIKE IT WAS
     STUCK IN 2ND GEAR. I STARTED DRIVING DIRECTLY TO THE
     DEALERSHIP ON THE HWY. EVENTUALLY THE CAR BUILT ENOUGH
     MOMENTUM TO SHIFT OUT OF 2ND. CAR DROVE BETWEEN 20-35
     MPH. TOOK A LONG TIME TO BUILD UP SPEED AFTER STOPPING AT
     RED LIGHTS. (ACCELERATOR PEDAL REPLACED) DANGEROUS
     SITUATION FOR ME AND THE VEHICLES AROUND ME.

 •   CHECK ENGINE LIGHT CAME ON AND THE NEXT DAY THE SPEED OF
     VEHICLE DECREASED AND SAID ENGINE POWER REDUCED WHILE I
     WAS ON HIGHWAY


                              27
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 28 of 49



 •   DRIVING DOWN THE INTERSTATE WHICH IS 70 MPH I GOT THE ERROR
     OF REDUCED ENGINE POWER AND ALSO P2135 IT WENT OFF FOR
     ABOUT THREE WEEKS AND IT HAPPENED AGAIN TODAY ON MY
     COMMUTE TO WORK.MY CHEVROLET MALIBU IS A LITTLE OVER A
     YEAR OLD. THIS CAR HAS HAD SO MANY ISSUES THAT NEED TO BE
     FIXED

 •   I+VE PURCHASED THIS VEHICLE BACK IN SEPTEMBER 2017 AND THE
     ACCELLARATOR PETAL HAS GONE OUT. MY CHECK ENGINE LIGHT
     CANS ON AND AS I WAS DRIVING, IS GAVE A MESSAGE SAYING
     ENGINE POWER REDUCING. I+VE TAKEN IT TO THE JIM ELLIS DEALER
     TO DIAGNOSE AND THEY ADVISED ME IT WAS THE ACCELLORATOR
     PETAL FAULT. THIS HAS BEEN HAPPENING TO SEVERAL MALIBU+S
     FIE SOME YEARS NOW AND THIS ISSUE NEEDS A MASSIVE RECALL.
     NO ONE SHOULD HAVE TO REPAIR A VEHICLE WITHIN A YEAR OF
     PURCHASING. MIND YOU MY WARRANTY IS NOT IN EFFECT, IT+S
     EXPIRED. I+VE DONE RESEARCH AND SEVERAL MALIBU+S SINCE 2008
     HAS THIS SAME ISSUE. ONCE THE REDUCE SPEED TOOK PLACE, IT
     WOULD NOT ALLOW MY VEHICLE TO ACCELERATE ABOVE 60 MILES
     PER HOUR WHILE ON THE FREEWAY.

 •   MY VEICHLE HAVE BEEN HAVING ELECTRICAL ISSUES SINCE
     MONTHS NOW. I HAVE BEEN PAYING EXTRA MONEY TO REPAIRS AND
     STILL DOESN+T GET IT FIX. DEALERSHIP DOESN+T KNOW WHAT TO
     DO ANYMORE. MY CAR TURNS OFF AT THE LIGHT TO SAVE GAS BUT
     WHENEVER I RELEASE THE BRAKE BACK AGAIN THE WHOLE SCREEN
     GOES OFF AND BACK ON AGAIN WITH THE ENGINE. SOMETIMES I
     HAVE TO PUSH IT TO THE SIDE OF THE STREET BECAUSE IT DOESN+T
     WANT TO TURN BACK ON. MESAAGE ON THE SCREEN SAYS + POWER
     STEERLING REDUCED, PLEASE DRIVE WITH CARE+ ALSO IT SAYS
     SOMETIMES + STABILITITANK + . I NEED HELP ON THIS SITUATION
     BECAUSE I DON+T KNOW WHAT TO DO ANYMORE. I SAW A RECALL
     OF 7,000 CARS SAME TYPE LIKE MINE ON 2016 FOR THE SAME ISSUES.
     THANK YOU.

 •   THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE DRIVING 30
     MPH, THE VEHICLE SLOWED DOWN AND LOST POWER, AND THE
     BRAKE PEDAL SEIZED. ALSO, "ERROR CODE P2138" APPEARED AND
     THE CHECK ENGINE WARNING INDICATOR ILLUMINATED. THE
     CONTACT CALLED BALISE CHEVROLET (440 HALL OF FAME AVENUE
     SPRINGFIELD, MA 01105, (413) 233-4668) AND WAS INFORMED THAT A
     NEW BRAKE PEDAL SENSOR NEEDED TO BE INSTALLED. THE
     MANUFACTURER WAS MADE AWARE OF THE FAILURE AND DID NOT
     ASSIST. THE FAILURE MILEAGE WAS 90,319.

 •   THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE DRIVING
     APPROXIMATELY 50 MPH, THE "ENGINE POWER REDUCED" MESSAGE


                              28
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 29 of 49



     APPEARED AND THE VEHICLE LOST ACCELERATION. THE CONTACT
     COASTED THE VEHICLE TO THE SHOULDER. THE CONTACT WAITED
     AND THEN DROVE HOME. THE VEHICLE WAS TAKEN TO STEVE
     CHEVROLET IN OAKDALE, CALIFORNIA WHERE IT WAS AWAITING
     DIAGNOSTIC TESTING. THE VEHICLE WAS NOT REPAIRED. THE
     MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE
     APPROXIMATE FAILURE MILEAGE WAS 26,000.

 •   THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE DRIVING
     APPROXIMATELY 65 MPH, THE "REDUCE SPEED" WARNING
     INDICATOR ILLUMINATED AND THE VEHICLE'S SPEED WAS REDUCED
     TO 40 MPH. SIMULTANEOUSLY, A BELL CHIMED AND THE CHECK
     ENGINE INDICATOR ILLUMINATED. THE CONTACT STATED THAT THE
     VEHICLE WOULD NOT ACCELERATE BEYOND 40 MPH. IN ADDITION,
     THE CONTACT STATED THAT THE VEHICLE'S DOORS LOCKED AND
     UNLOCKED ON THEIR OWN ON MORE THAN ONE OCCASION. RYDELL
     CHEVROLET IN NORTH RIDGE, CALIFORNIA WAS MADE AWARE OF
     THE FAILURE AND REPLACED THE ENGINE AT 5,000 MILES, BUT THE
     FAILURE RECURRED. SANTA PAULA CHEVROLET IN SANTA PAULA,
     CALIFORNIA WAS MADE AWARE OF THE FAILURE AND REPLACED
     THE BATTERY, BUT THE FAILURE RECURRED. THE MANUFACTURER
     WAS NOT MADE AWARE OF THE FAILURES. ONSTAR WAS
     CONTACTED AND DIAGNOSED THAT THE ENGINE AND
     TRANSMISSION THROTTLE FAILED TO FUNCTION PROPERLY. THE
     FAILURE MILEAGE WAS APPROXIMATELY 5,000.

 •   THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE DRIVING
     VARIOUS SPEEDS, THE "ENGINE POWER REDUCED" MESSAGE
     SUDDENLY DISPLAYED AND THE VEHICLE'S SPEED REDUCED AND
     WOULD NOT ACCELERATE. AFTER TURNING OFF AND RESTARTING
     THE ENGINE, THE VEHICLE RETURNED TO NORMAL. THE FAILURE
     WAS NOT DIAGNOSED OR REPAIRED. THE MANUFACTURER AND
     LOCAL DEALER WERE NOT NOTIFIED OF THE FAILURE. THE VIN WAS
     UNKNOWN. THE FAILURE MILEAGE WAS 38,000.

 •   THE CONTACT OWNS A 2016 CHEVROLET MALIBU. WHILE DRIVING
     VARIOUS SPEEDS, THE VEHICLE WOULD SUDDENLY DECELERATE
     AND THE "ENGINE POWER REDUCED" MESSAGE DISPLAYED. THE
     VEHICLE WAS TAKEN TO AN UNKNOWN CHEVROLET DEALER WHERE
     IT WAS DIAGNOSED THAT THE ELECTRICAL WIRE HARNESS WAS
     FAULTY AND NEEDED TO BE REPLACED. THE VEHICLE WAS NOT
     REPAIRED. THE MANUFACTURER WAS NOT NOTIFIED OF THE
     FAILURE. THE FAILURE MILEAGE WAS 45,000.

 •   THIS IS THE 5TH TIME THE REDUCE ENGINE LIGHT HAS CAME ON
     DEALERSHIP SEEMS TO NOT KNOW WHAT+S THE PROBLEM ONE TIME
     18 WHEELER WAS BEHIND ME AND MY SON ..VERY SCARY


                              29
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 30 of 49




       C.      GM systematically refuses to disclose the known defect and refuses to honor
               its warranties to Class Members by repairing the known defect.

       28.     Class Vehicles were sold with a 3-Year / 36,000 Mile bumper-to-bumper warranty

and a 5-Year / 60,000-Mile Powertrain Limited Warranty.

       29.     It is commonly understood that the electronic throttle control and/or accelerator

pedal position sensor in passenger vehicles like the Class Vehicles are meant to last the lifetime of

the vehicle. See, e.g., Valerie Johnston, “How Long Does a Throttle Controller Last?”, Your

Mechanic, Jan. 18, 2016, available at https://www.yourmechanic.com/article/how-long-does-a-

throttle-controller-last (last accessed May 17, 2019). Reasonable consumers expect that a vehicle’s

electronic throttle control and/or accelerator pedal position sensors—which aren’t part of regular

maintenance and service—will last the lifetime of the vehicle. The typical car on the road in the

United States is 11.5 years old. The number of vehicles 16 to 24 years old is 44 million. The

number of vehicles on the road at least 25 years old is about 14 million.

       30.     A reasonable consumer must be upset over the substantial cost in time and money

of attempting to diagnose and fix the Engine Power Reduced defect.

       31.     Many purchasers and lessees of Class Vehicles have spent hundreds of dollars on

defect-related repairs and related expenses.

       32.     The mileage and durational limitations in GM’s Limited Warranty, as applied to

Plaintiff and Class Members, are unconscionable. GM knew about the inherent defect in the

electronic throttle control and/or accelerator pedal position sensors at various points, including:

(1) when it designed and manufactured the electronic throttle control and/or accelerator pedal

position sensors and performed pre-sale testing and validation, (2) when individuals began to lodge

complaints with NHTSA, and (3) before Plaintiff and the Class purchased their GM vehicles and/or




                                                 30
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 31 of 49



paid for repairs that were not covered under warranty. Still, GM opted not to warn, disclose, or

otherwise inform the potential or eventual purchasers about the defect. GM continues to refuse

disclosure of this known defect to this date on newly sold Class Vehicles.

       33.     GM has never disclosed the defect to drivers or potential purchasers or lessees of

Class Vehicles, and GM has never instructed its dealerships to disclose the defect to drivers or

potential purchasers or lessees of Class Vehicles.

       34.     The defect was not known to or reasonably discoverable by the Plaintiff and

proposed Class Members before purchase or lease, or without experiencing the defect first-hand

and exposing themselves to an unreasonable safety risk.

       35.     GM has remained publicly silent even as it has and learned of at least hundreds of

complaints about Class Vehicles directly from its customers, through its dealers, and from

NHTSA.

       36.     Because of GM’s inaction and silence, many consumers are unaware that they

purchased, and continue to drive, unsafe and unreliable vehicles. As GM knows, a reasonable

person would consider the defect important and would either not purchase or lease a vehicle with

the defect were the defect disclosed in advance or would pay substantially less for the vehicle.

       37.     Plaintiff and the putative Class neither knew, nor could have known, about the

defective nature of the electronic throttle control and/or accelerator pedal position sensors at the

time they purchased their Class Vehicles. GM knowingly manufactured vehicles that contained

an inherent defect, but did not inform Plaintiff of the problem when Plaintiff agreed to purchase

the Class Vehicle or any time thereafter. GM has vigorously refused to acknowledge that the

electronic throttle control and/or accelerator pedal position sensors are the source of the defect to

avoid having to pay for a replacement with a non-defective electronic throttle control and/or




                                                 31
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 32 of 49



accelerator pedal position sensor under its Limited Powertrain Warranty. GM intentionally limited

the company’s liability for the known defect, and Plaintiff and putative Class Members never could

bargain for a warranty that would have covered the defect because they did not know of its

existence. GM’s material omission concerning the defect rendered the warranty unconscionable

as applied to Plaintiff and Class Members.

                                 PLAINTIFF’S EXPERIENCE

       38.     On or about May 28, 2016, Plaintiff Katrina Hutchinson purchased a new 2016

Chevrolet Malibu from Waldorf Chevrolet Cadillac in Waldorf, Maryland. Ms. Hutchinson’s

Malibu came with a defective electronic throttle control and/or accelerator pedal position sensor

that made it susceptible to the Engine Power Reduced defect. GM did not disclose this to Ms.

Hutchinson, who greatly values vehicle safety and who wanted a fully functional vehicle.

       39.     From the date of purchase to the present, Plaintiff has serviced her vehicle in a

timely and proper manner.

       40.     Ms. Hutchinson experienced the Engine Power Reduced defect in or around

September 2017 when her vehicle had approximately 24,500 miles on it. Ms. Hutchison was

driving on the Washington Beltway when her vehicle displayed the “Engine Power is Reduced”

warning, and abruptly slowed down from highway speed to approximately 20 mph. Ms.

Hutchinson luckily navigated her vehicle to a safe place out of traffic, but feared for her life. She

then turned the car off and back on again and traveled with her hazard lights to a safe location.

       41.     After that, Ms. Hutchinson had her vehicle towed to the Waldorf dealership where

she purchased her vehicle and brought it in for diagnosis and repair. Among other things, the

Waldorf dealership found that the vehicle displayed the “P2138” error code and needed a

replacement accelerator pedal position sensor. The Waldorf dealership listed a total charge of




                                                 32
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 33 of 49



$131.70 for this diagnosis and repair work, and $114.00 for a rental car, both of which were

covered by GM’s warranty.

       42.     Approximately 14 months later, in or around November 2018, Ms. Hutchinson

again experienced the Engine Power Reduced defect when her vehicle had approximately 45,000

miles on it. Ms. Hutchison was again driving on the Washington Beltway when her vehicle

displayed the “Engine Power is Reduced” warning, and abruptly slowed down. Ms. Hutchinson

again luckily navigated to a safe location.

       43.     Ms. Hutchinson brought her vehicle to the Ourisman Marlowe Heights Chevrolet

dealer. The Ourisman dealer found that the vehicle displayed error codes “P2138” and “P050d”

and needed another replacement accelerator pedal. The Ourisman dealership charged Ms.

Hutchinson $471.10 for this repair, claiming that her vehicle was out of warranty. Ms. Hutchinson

complained to the Ourisman dealer that GM should pay for the repair, but they denied her request.

       44.     Ms. Hutchinson initiated a complaint with GM corporate, but GM provided no

meaningful assistance in addressing the defect or otherwise honoring GM’s warranty.

       45.     General Motors, through its franchised dealership, refused to honor its warranty

and instead denied that Ms. Hutchinson’s vehicle’s Engine Power Reduced defect results from a

widespread defect long known to GM.

       46.     Ms. Hutchinson has never received a reimbursement for her out of pocket expenses.

                              CLASS ACTION ALLEGATIONS

       47.     Under Fed. R. Civ. P. 23(b)(2) and (b)(3), Plaintiff intends to seek certification of

a Nationwide Class consisting of:

       All persons who purchased or leased in the United States a 2016 through 2018
       Chevrolet Malibu.

       Plaintiff also intends to seek certification of a Maryland Sub-Class consisting of:



                                                33
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 34 of 49



       All natural persons who purchased or leased in Maryland a 2016 through 2018
       Chevrolet Malibu.

       48.     Excluded from each proposed class are: General Motors, any affiliate, parent, or

subsidiary of GM; any entity in which GM has a controlling interest; any officer, director, or

employee of GM; any successor or assign of GM; anyone employed by counsel for Plaintiff in this

action; any judge to whom this case is assigned, her or her spouse, and all persons within the third

degree of relationship to either of them, and the spouses of such persons; and anyone who

purchased a Class Vehicle for resale.

                                         NUMEROSITY

       49.     The members of the classes are so numerous that joinder of all members is

impracticable. While the precise number of Class Members can only be confirmed through

discovery, it is estimated that at least hundreds of thousands of persons purchased or leased Class

Vehicles.

             COMMON QUESTIONS OF LAW AND FACT PREDOMINATE

       50.     There is a well-defined community of interest in the questions of law and fact

affecting the Class Members.

       51.     There are questions of law and fact common to all members of each Class:

specifically, Plaintiff’s claims arise from the same event or practice or course of conduct by the

Defendant that gives rise to those claims of the putative classes, and Plaintiff’s claims are based

upon the same legal theories as those of the putative classes. The Defendant has engaged in a

pattern and practice, in violation of the law, of not informing purchasers or potential purchasers of

the known defect in the Class Vehicles. The resolution of this issue—to wit, whether Defendant

knew about the defect and did not inform Plaintiff and Class Members—is a common question of

fact and law that will affect all members of the class in the same manner.



                                                 34
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 35 of 49



       52.     The questions of law and fact common to the Class predominate over questions that

may affect individual members, and include:

               a.     Whether General Motors disclosed the known Class Defect to Class

       Members prior to their purchase;

               b.     Whether General Motors violated state consumer protection laws by

       concealing the known Class Defect;

               c.     Whether Class Members are entitled to actual damages and, if so, the

       appropriate amount;

               d.     Whether members of the classes may be notified and warned about the

       defect and may have the entry of final and injunctive relief compelling General Motors to

       issue a notification and warning to all Class Members about such a defect;

               e.     Whether General Motors deliberately failed to disclose material facts to

       Plaintiff and the Class Members; and

               f.     Whether Defendant manufactured defective electronic throttle controls

       and/or accelerator pedal position sensors and should replace them at no cost to Plaintiff

       and the Class Members.

                                          TYPICALITY

       53.     The claims and defenses of the Named Plaintiff are representative of the Class

Members she seeks to represent and typical of the claims and defenses of the class because the

Plaintiff and the Class Members all owned Class Vehicles with defective electronic throttle control

and/or accelerator pedal position sensor that were manufactured and sold by Defendant. Plaintiff,

like all Class Members, purchased a Class Vehicles without having received any warning or

notification from Defendant of the defect.




                                                35
        Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 36 of 49



                              ADEQUACY OF REPRESENTATION

       54.    The Named Plaintiff will fairly and adequately assert and protect the interests of

the proposed class because:

              a.      Plaintiff has hired attorneys who are experienced in prosecuting class action

       claims and will adequately represent the interests of the classes;

              b.      Plaintiff has no conflict of interest that will interfere with the maintenance

       of this class action; and

              c.      Plaintiff has suffered consumer-related injuries and damages.

                                         SUPERIORITY

       55.    A class action provides a fair and efficient method for the adjudication of the instant

controversy for the following reasons:

              a.      The common questions of law and fact set forth above predominate over

       questions affecting only individual Class Members;

              b.      The proposed classes are each so numerous that joinder would prove

       impracticable. The proposed classes, however, are not so numerous as to create

       manageability problems; moreover, no unusual legal or factual issues render the class

       unmanageable.

              c.      Prosecution of separate actions by individual members of the class would

       risk inconsistent and varying adjudications against Defendant;

              d.      The claims of the individual Class Members are small in relation to the

       expenses of litigation, making a class action the only procedure in which Class Members

       can, as a practical matter, recover for the damages done to them by GM.




                                                36
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 37 of 49



               e.       A class action would be superior to, and more efficient than, adjudicating

       thousands of individual lawsuits.

       56.     In the alternative, the proposed classes may be certified because:

               a.       the prosecution of separate actions by the individual members of the

       proposed classes would create a risk of inconsistent or varying adjudication regarding

       individual Class Members, which would establish incompatible standards of conduct for

       GM;

               b.       the prosecution of separate actions by individual Class Members would

       create a risk of adjudications dispositive of the interests of other Class Members not parties

       to the adjudications and substantially impair or impede their ability to protect their

       interests; and

               c.       GM has acted or refused to act on grounds generally applicable to the

       proposed class, which justifies final and injunctive relief for the members of the proposed

       class as a whole.

                    ESTOPPEL FROM PLEADING AND TOLLING OF
                      APPLICABLE STATUTES OF LIMITATIONS

        57.    Defendant General Motors LLC has possessed exclusive knowledge about the

Class Defect, including from its customer complaint and warranty records, internal emails, reports,

analyses, and assessment of engineers, that is unavailable to Plaintiff and the proposed Class

Members.

        58.    GM is estopped from relying on any statutes of limitation or repose due to its acts

of concealment. Defendant knew about the defect in the Class Vehicles for years, but concealed it

and/or failed to alert purchasers or potential purchasers. Defendant maintained exclusive control

over information concerning the known, but non-public, defect and the number of Class Vehicles



                                                37
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 38 of 49



at issue; Plaintiff and Class Members, therefore, could not reasonably have known about the defect

or the number of Class Vehicles affected. Defendant is estopped from relying on any statutes of

limitations or repose that might otherwise apply to the claims asserted herein.

                          EXPRESS AND IMPLIED WARRANTIES

        59.     For each Class Vehicle sold by GM, an express written warranty was issued which

covered the vehicle, including but not limited to, the powertrain and electronic throttle control

and/or accelerator pedal position sensor, and GM warranted the vehicle to be free of defects in

materials and workmanship at the time of purchase or lease.

        60.     Pursuant to its express and written warranties, GM warranted the Class Vehicles’

powertrain, including the powertrain and electronic throttle control and/or accelerator pedal

position sensor, to be free of defects in design, materials, and workmanship and that repairs and

other adjustments would be made by authorized dealers, without charge, to correct defects in

materials or workmanship which occurred during the first 3 years or 36,000 miles, whichever

came first, and 5 years or 60,000 miles for the powertrain, whichever came first.

        61.     GM also sold or leased the Class Vehicles to Class Members under implied

warranties of merchantability and fitness for a particular purpose. GM impliedly warranted the

Class Vehicles to be merchantable, fit for the ordinary purposes for which they were intended to

be used, including the guarantee that they were in a safe and non-defective condition for use by

their owners or lessees for the ordinary purpose for which they were intended and were not

otherwise injurious. GM is under a duty to design, construct, manufacture, inspect, and test the

Class Vehicles so as to make them suitable for the ordinary purposes of their use—transportation

at interstate speeds.

        62.     GM breached its warranties for the Class Vehicles as a result of the latent defects




                                                 38
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 39 of 49



in the powertrain; denying the defect in the powertrain when confronted with complaints of loss

of engine power; failing to repair the vehicles as warranted; and otherwise inadequately repairing

the defect through ineffective repairs or replacement of the defective electronic throttle control

and/or accelerator pedal position sensor with an equally defective electronic throttle control

and/or accelerator pedal position sensor.

       63.     In breach of GM’s warranties, the Class Vehicles are defective, unsafe, unfit for

the ordinary purposes for which they are intended to be used, and not merchantable.

                                FIRST CLAIM FOR RELIEF
                        Violation of the Magnuson-Moss Warranty Act
                                   15 U.S.C. §§ 2301, et seq.
                                       (Nationwide Class)

       64.     Plaintiff, individually and for the Nationwide Class, hereby incorporates each and

every allegation as though fully set forth herein.

       65.     For each Class Vehicle, GM issued an express written warranty that covered the

vehicle, including but not limited to the drivetrain and powertrain, and which warranted the

vehicle to be free of defects in materials and workmanship at the time of delivery.

       66.     GM breached its express warranties by offering for sale and selling defective

vehicles that were by design and construction defective and unsafe, thereby subjecting the

occupants of the Class Vehicles purchased or leased to damages and risks of loss and injury.

       67.     Plaintiff and members of the class are “consumers” within the meaning of the

Magnuson-Moss Act, 15 U.S.C. § 2301(3).

       68.     Defendant GM is a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Act, 15 U.S.C. § 2301(4) and (5).

       69.     The Class Vehicles at issue are “consumer products” within the meaning of the

Magnuson-Moss Act, 15 U.S.C. § 2301(6).



                                                 39
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 40 of 49



       70.     Defendant GM’s written and implied warranties relate to the future performance

of its vehicles because it promised that the powertrain of the Class Vehicles would perform

adequately for a specified period of time or mileage, whichever came first.

       71.     Defendant GM has breached and continues to breach its written and implied

warranties of future performance, thereby damaging Plaintiff and similarly situated Nationwide

Class members, when their Class Vehicles fail to perform as represented due to an undisclosed

powertrain defect. GM fails to fully cover or pay for necessary inspections, repairs and/or vehicle

replacements for Plaintiff and the Nationwide Class.

       72.     Plaintiff, members of Nationwide Class, and the public will suffer irreparable harm

if GM is not ordered to properly repair all of the Class Vehicles immediately, offer rescission to

the Nationwide Class by repurchasing their Class Vehicles for their full cost, reimburse the lessees

of the Class Vehicles the monies they have paid toward their leases, recall all defective vehicles

that are equipped with the defective electronic throttle control and/or accelerator pedal position

sensors, and cease and desist from marketing, advertising, selling, and leasing the Class Vehicles.

       73.     GM is under a continuing duty to inform its customers of the nature and existence

of potential defects in the vehicles sold.

       74.     Such irreparable harm includes but is not limited to likely injuries as a result of the

defects to the Class Vehicles.

                                 SECOND CAUSE OF ACTION
                                  Breach of Express Warranties
                                     (Maryland Sub-Class)

       75.     Plaintiff, individually and for the Maryland Sub-Class, hereby incorporates each

and every allegation as though fully set forth herein.




                                                 40
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 41 of 49



       76.     For each Class Vehicle sold by GM, an express written warranty was issued that

covered the vehicle, including but not limited to the powertrain, and which warranted the vehicle

to be free of defects in materials and workmanship at the time of delivery.

       77.     GM breached its warranties by offering for sale and selling defective vehicles that

were by design and construction defective and unsafe, thereby subjecting the occupants of the

Class Vehicles purchased or leased to damages and risks of loss and injury.

       78.     GM’s breach of its express warranties proximately caused the Maryland Sub-Class

to suffer damages in excess of $5,000,000.00.


                                THIRD CLAIM FOR RELIEF
                                Breach of Implied Warranties
                                   (Maryland Sub-Class)

       79.     Plaintiff, individually and for the Maryland Sub-Class, hereby incorporates each

and every allegation as though fully set forth herein.

       80.     GM impliedly warranted that the Class Vehicles, which it designed, manufactured,

sold, or leased to Plaintiff and members of the Maryland Sub-Class, were merchantable, fit and

safe for their ordinary use, not otherwise injurious to consumers, and would come with adequate

safety warnings.

       81.     Because the Class Vehicles are equipped with the defective electronic throttle

control and/or accelerator pedal position sensors, the vehicle purchased or leased and used by

Plaintiff and Maryland Sub-Class members is unsafe, unfit for use when sold, threatens injury to

its occupants, and is not merchantable. GM breached the implied warranty of merchantability in

the sale or lease of the Class Vehicles to Plaintiff and members of the Maryland Sub-Class in that

the vehicles were not fit for their ordinary purpose and not merchantable.

       82.     Plaintiff put GM on notice of the breach of implied warranty. Specifically, Plaintiff



                                                 41
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 42 of 49



complained both to the dealership and to GM corporate representatives at the time that her vehicle

suffered the defect and when she was charged $478.10 in repair costs. Despite these complaints,

GM did nothing to remedy the defect or to reimburse Ms. Hutchinson for her repair costs.

       83.     As a direct and proximate result of GM’s breach of the implied warranty of

merchantability and fitness for a particular purpose, Plaintiff and members of the Maryland Sub-

Class suffered damages in excess of $5,000,000.00.

                               FOURTH CLAIM FOR RELIEF
                          Equitable Injunctive and Declaratory Relief
                                     (Maryland Sub-Class)

       84.     Plaintiff, individually and for the Maryland Sub-Class, hereby incorporates each

and every allegation as though fully set forth herein.

       85.     Plaintiff, members of the Maryland Sub-Class, and the public will suffer

irreparable harm if GM is not ordered to properly repair all of the Class Vehicles immediately,

offer rescission to the Maryland Sub-Class by repurchasing their Class Vehicles for their full cost,

reimburse the lessees of the Class Vehicles the monies they have paid toward their leases, recall

all defective vehicles that are equipped with the defective electronic throttle control and/or

accelerator pedal position sensors, and cease and desist from marketing, advertising, selling, and

leasing the Class Vehicles.

       86.     GM is under a continuing duty to inform its customers of the nature and existence

of potential defects in the vehicles sold.

       87.     Such irreparable harm includes but is not limited to likely injuries as a result of the

defects to the Class Vehicles.


                                FIFTH CAUSE OF ACTION
               Violation of the Maryland Consumer Protection Act (“MCPA”)
                      Md. Code Ann., Commercial Law § 13-101, et seq.
                                   (Maryland Sub-Class)


                                                 42
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 43 of 49




        88.      Plaintiff, individually and for the Maryland Sub-Class, hereby incorporates each

and every allegation as though fully set forth herein.

        89.      Plaintiff brings this claim individually and on behalf of the Class.

        90.      Plaintiff and Class Members who purchased or leased Class Vehicles are

“consumers” under MCPA.

        91.      The Vehicles are consumer goods within the meaning of the MCPA and provided

services within the MCPA’s meaning of the term consumer services.

        92.      The MCPA prohibits the use of any “unfair or deceptive trade practice” in the sale

or lease of any consumer goods or services.

        93.      GM violated the MCPA by, inter alia, engaging in the following unfair deceptive

acts or practices:

              a. Failing to disclose material facts that deceived and had the tendency to deceive; and

              b. Engaging in deception, fraud, false pretense, false premise, misrepresentation, or

                 knowing concealment, suppression, or omission of any material fact with the intent

                 that a consumer rely on the same in connection with: (i) the promotion or sale of

                 consumer goods or services; or (ii) the subsequent performance of a merchant with

                 respect to an agreement of sale or lease.

        94.      GM violated the MCPA by concealing, suppressing or omitting material facts

regarding the Vehicles, including, but not limited to, the fact that the Vehicles’ electronic throttle

control and/or accelerator pedal position sensor are defective, that as a result of such defect, the

Vehicles’ defective electronic throttle control and/or accelerator pedal position sensor fail

prematurely, and that the cost of replacing or repairing the defective electronic throttle control

and/or accelerator pedal position is high. This concealed or omitted information is the type of



                                                  43
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 44 of 49



information upon which a consumer would be expected to rely on in making a decision whether

to purchase, or how much to pay for, the Vehicles.

       95.     GM concealed, suppressed or omitted these material facts in conducting trade and

commerce with the intent that Plaintiff and the Maryland Class would rely on the omissions in the

purchase or lease of their Vehicles.

       96.     To this day, GM continues to violate the MCPA by actively concealing the material

information about the Vehicles and their electronic throttle control and/or accelerator pedal

position sensors and by representing to Plaintiff and members of the Maryland Class that the

Vehicles are defect free and safe.

       97.     GM intended that Plaintiff and the Maryland Class members would rely on its

concealment and omission of material facts, which occurred in the course of conduct involving

trade and commerce.

       98.     Defendant’s practices, acts, policies and course of conduct violated MCPA’s

prohibition on unfair and deceptive conduct in that:

               a.      At the time of sale, Defendant knowingly and intentionally omitted and

       concealed material information regarding the Class Vehicles by failing to disclose to

       Plaintiff and Class Members the defective electronic throttle control and/or accelerator

       pedal position sensors and the associated Engine Power Reduced defect.

               b.      Thereafter, Defendant failed to disclose the defect to Plaintiff and the Class

       Members, either through warnings or recall notices, and/or actively concealed from them

       that the Class Vehicles’ electronic throttle control and/or accelerator pedal position sensors

       were defective, even though the company knew of such defects: (1) at the time of

       manufacture, when it created the electronic throttle control and/or accelerator pedal




                                                44
        Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 45 of 49



       position sensors in a manner unable to provide for consistently stable driving; (2) from

       complaints to NHTSA and to web forums actively monitored by GM; (3) when, on

       information and belief, GM’s internal analyses determined the ubiquity of the problem

       upon learning that the accelerator pedal position sensors were on backorder.

               c.     Based on these and, upon information and belief, other internal studies and

       investigations, Defendant knew with certainty that the electronic throttle control and/or

       accelerator pedal position sensors on the Class Vehicles would be compromised and that

       the Class Vehicles would have the Engine Power Reduced defect.

               d.     Nonetheless, Defendant forced Plaintiff and Class Members to expend

       money at its dealerships on diagnosis and ineffectual repairs and part replacements on the

       Class Vehicles, despite Defendant’s prior knowledge of the defect.

               e.     Defendant, in administering its limited warranty, engaged in materially

       misleading deceptive acts and practices by classifying the defect as not involving the

       powertrain, but rather, other parts, so as to place the defect outside of warranty coverage.

       When Defendant did cover electronic throttle control and/or accelerator pedal position

       sensor repairs and replacements under the warranty, it replaced the defective part with

       equally defective units.

       99.     Furthermore, Defendant engaged in materially misleading and deceptive acts by

continuing to sell the Class Vehicles to the consuming public and to represent that these vehicles

were in good working order, merchantable, and not defective, despite Defendant’s knowledge that

the vehicles would not perform as intended, represented, and warranted and that the above

described defects would cause purchasers to incur significant out-of-pocket costs and expenses.




                                               45
          Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 46 of 49



        100.    Defendant’s acts and omissions are unfair in that they (1) offend public policy; (2)

are immoral, unethical, oppressive, or unscrupulous; and (3) cause substantial injury to consumers.

Defendant has, through knowing, intentional, material omissions, concealed the true defective

nature of the Class Vehicles.

        101.    Defendant’s acts and omissions are also unfair in that they cause substantial injury

to consumers far in excess of any conceivable benefit; and are injuries of a nature that they could

not have been reasonably avoided by consumers.

        102.    As a direct and proximate result of these unfair acts or practices, Plaintiff and Class

Members have been damaged because: they purchased Class Vehicles they otherwise would not

have, paid more for Class Vehicles than they otherwise would have, paid for diagnoses, repairs,

and replacements, towing, and/or rental cars, and are left with Class Vehicles of diminished value

and utility because of the defect. Meanwhile, GM has sold more Class Vehicles than it otherwise

could have and charged inflated prices for Class Vehicles, thereby unjustly enriching itself.

        103.    Plaintiff and Class Members seek restitution of the substantial sums of money they

expended to diagnose and repair the defect in their Class Vehicles, which Defendant knew about

prior to their sale.

        104.    Plaintiff and Class Members also seek appropriate equitable relief, including an

order requiring GM to adequately disclose and remediate the defect and an order enjoining GM

from incorporating the defective electronic throttle control and/or accelerator pedal position

sensors into its vehicles in the future.

                                       SIXTH CAUSE OF ACTION
                                            Unjust Enrichment
                                (Nationwide Class and Maryland Sub-Class)

        105.    Plaintiff incorporates by reference the allegations contained in the preceding




                                                  46
         Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 47 of 49



paragraphs of this Complaint to the extent not inconsistent with the claims asserted in this Count.

This claim is asserted in the alternative on behalf of Plaintiff and the members of the Classes to

the extent that there is any determination that Plaintiff does not have standing to assert any

contractual claims asserted against GM on the alleged basis of absence of contractual privity or

otherwise.

       106.    By its wrongful acts and omissions described herein, including selling the

Vehicles with defective electronic throttle control and/or accelerator pedal position sensors, GM

was unjustly enriched at the expense of Plaintiff and the Classes.

       107.    Plaintiff and the Class members conferred a benefit upon GM by purchasing the

Vehicles at the full price for fully functional vehicles equipped with appropriate and working

electronic throttle control and/or accelerator pedal position sensors.

       108.    GM knew that the Classes were purchasing the Vehicles and still accepted the

sum contemplated for fully functional vehicles equipped with appropriate and working electronic

throttle control and/or accelerator pedal position sensors.

       109.    Under the circumstances, it would be inequitable for GM to retain the profits,

benefits, and other compensation obtained through its wrongful conduct in manufacturing,

marketing and selling the Vehicles with defective electronic throttle control and/or accelerator

pedal position sensors to Plaintiff and the Classes. Natural justice and equity require that Plaintiff

and the Classes recover under the circumstances.

       110.    Plaintiff, on behalf of themselves and all others similarly situated, seek

restitution from GM, and an order of this Court proportionally disgorging all profits, benefits,

and other compensation wrongfully obtained by GM from its conduct.

                                    PRAYER FOR RELIEF




                                                 47
           Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 48 of 49



          WHEREFORE, Plaintiff prays for judgment as follows:

          a.     For an order certifying the proposed classes and appointing Plaintiff and Plaintiff’s

counsel to represent the classes;

          b.     For an order awarding Plaintiff and Class Members actual, statutory, punitive,

and/or any other form of damages provided by and pursuant to the statutes cited above;

          c.     For an order awarding Plaintiff and the Class Members restitution, disgorgement

and/or other equitable relief provided by and pursuant to the statutes cited above or as the Court

deems proper, including the repair of all Class Vehicles, replacement or repurchase of all Class

Vehicles, and/or the refund of money paid to own or lease all Class Vehicles;

          d.     For an order or orders requiring GM to adequately disclose and remediate the

Engine Power Reduced defect and enjoining GM from incorporating the defective powertrain into

its vehicles in the future;

          e.     For an order awarding Plaintiff and the Class Members pre-judgment and post-

judgment interest;

          f.     For an order awarding Plaintiff and Class Members reasonable attorney fees and

costs of suit, including expert witness fees; and

          g.     For an order awarding such other and further relief as this Court may deem just and

proper.

                                    DEMAND FOR JURY TRIAL

          The Plaintiff and each Class hereby demand trial by a struck jury of all issues triable by

right.


DATED: May 24, 2019                            Respectfully submitted,




                                                    48
Case 8:19-cv-01551-CBD Document 1 Filed 05/24/19 Page 49 of 49



                            __________________________
                            Nicholas A. Migliaccio
                            (Maryland Federal Bar No. 29077)
                            Jason S. Rathod
                            (Maryland Federal Bar No. 18424)
                            Esfand Y. Nafisi *
                            MIGLIACCIO & RATHOD LLP
                            412 H Street N.E., Ste. 302
                            Washington, DC 20002
                            Tel: (202) 470-3520
                            Email: nmigliaccio@classlawdc.com
                                   jrathod@classlawdc.com

                            Daniel Levin *
                            Nicholas Elia *
                            LEVIN SEDRAN & BERMAN
                            510 Walnut Street, Suite 500
                            Philadelphia, PA 19106
                            Tel: (215) 592-1500
                            Email: DLevin@lfsblaw.com
                                   Nelia@lfsblaw.com

                            * pro hac vice admission to be sought


                            Attorneys for the Plaintiff and Putative Class




                              49
